Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 1 of 115

 
 
  

FLED RECEW
——RECENED
____ BMERED —_ SERVED ON
COUNSEL/PARTIE 1ES OF RECGRD

Jamec Wi \\, ams

Name

ini7 Cedar Ave
Las Vegas, NV 39ie

  
  

|
|
FEB 12 2018

  

 

 

 

 

- GHERK US DISTRICT COUR
| py. BISTRICT OF NEVADA
SSE DEPUTY |

Prison Number

UNITED STATES DISTRICT COURT .

 

 

 

 

 

 

 

DISTRICT OF NEVADA
James Willawe )
Plaintiff, )
) 4
Vs. )  caseno._2°1Gev-03020-APO-VCF
) (To be supplied by the Clerk)
See addi bi oual )
. t ) AM ME NDED
Orde tor detendants ) — cIVILRIGHTS COMPLAINT
tN ) PURSUANT TO
) 42 U.S.C. § 1983
)
)
)
, )
Defendant(s). )

A. JURISDICTION

1) This complaint alleges that the civil rights of Plaintiff, ) ameG.
(Print Plaintiff's name)

who presently resides at ¢C la ck C4 unty i N V , were

violated by the actions of the below named individuals which were directed against

Plaintiff at C CD ¢ and wi Wy, i" ( la cK Cnty on the following dates

(institution/city where violation occurred) !

Yialiaoie fall 20l@ ana 4 / aif 2016

(Count I) (Count ID (Count IID)

Revised 10-7-16
Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 2 of 115

County of Clark (elack County) =
a6 Vegas Metvopolitian Police Dept. , .

 

Steve Sisolah,
i apt. — Tomaino,
_ Bromley i

 

Clack County District Attorney's Of hre,
Joe Lombardo, a _
| Lavender,
| Schaet ter,
a. Ruiz, -
/ Sgt. Rose,
Peacock, , a
Bonnie Rolley |
iAramack,

D. Hamm ,

eae

eff Wells,
Sat. Cox,

Riptiano fone one

jNacgas

Banez, — Ce Jo,

Carcis, co - |

| [Nudge Stoberski , Co te
Sat. Baker, . . a
Judge Hatten, -

| Dobbins ,

Jeong,

1A

 
Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 3 of 115

Hutehing, a
Brokaw, a . \
Chase, | |
|lLara- Macquez,

Haynes, oy

Maceay, ye

Deferouts _|

 

i

 

 

ee um) : Tot a Teo WW)

fy a” ~ Utoant GN) ~ (Count TX) ce nn

|| A/sfi7- Vast, — Slioli7 - 1asli7, Ofslagio
(Count Xx) (Count wT) (Count XI)

 

| uly O15 pees, Alataas_— Alia 2015
I wae iran fone Ve — (Csant XV)

 

/ Tout ‘a Tout Xu (Count XVI J
All adi@ (/a31a0lo Neale,
Count IKK) (fount XK) (Count XXL
U4 [ a0le , aoe 91241 2016

(Cou KXIL) (Count XXML) = (Comm YI
9/30/20) 10/41 2016 , |
| Clownt XRV) — (townt XXVE) (Count XXVI)
| llaole _Lpt7 40l6 / ,
| (Count XXVIT) (Cau TXXX) (Count en)
1 OB ;

 

 

 

 

 

 

 

 

 
Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 4 of 115

Make a copy of this page to provide the below
information if you are naming more than five (5) defendants

 

 

2) Defendant ¢ | ef k, Coun by resides at_9 00 ty and Cental p ky,
(full name of first defe dant) (address if first defendant) f
and is employed as : . This defendant is sued in his/her

f (defendaht s position and title, if any)
individual official capacity. (Check one or both). Explain how this defendant was

acting

uncer Color OF aw — Pro mule al | Nolicpes ONecties and
ustime tak vw $\> Le | ‘Plant tf Siz ate _ and Federz {

egnns

 

 

 

Las Ves ;
3) Defendant Metropol; ton Pol: “e besides at 406 Martin Luther Ka ne Bled
(full name of first defenda t) (address if first defendant)
and is employed as . This defendant is sued in his/her

(defendant’s position and title, if any)
—— individual _/ official capacity. (Check one or both). Explain how this defendant was

acting

under color of law: (imu >4 Qal aes pfacti-os and Customs
that viels fe lauttt >? stile 3,) Feces. | Rights

4) Defendant Jee Lowa cd G resides at 100 ive.
(full name of first defendant) (address if first defendant) J

 

 

 

and is employed as LVMP D She ct . This defendant is sued in his/her
/ (defendant’s position ff title, if any)
_¥_ individual official capacity. (Check one or both). Explain how this defendant was
acting

under color of law: OV romulasted policies Plactiec and Custe wes

tual Violate filam +, tt’ S. tieuir Pn toiled to pevperly
teain Wes emplayees - / ,

5) Defendant Lavendev resides at_ 400 Mapbn Luther ky Bl!

(full name of first qefendanv ; (address if first defendant) «
and is employed as_Coffections” 0 Ef. cer . This defendant is sued in his/her

(defendant’s position and title, if any)
M ivdivicual y¥__ official capacity. (Check one or both). Explain how this defendant was

acting

inert of ey S Mawel 3 deli bey ate 4 cdttevente

tegurne-

 
Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 5 of 115

Make a copy of this page to provide the below
information if you are naming more than five (5) defendants

(+ ) Defendant Sat. Leav, bd YO? MV lavtin Lith er Line Bel -
(address if first defendant)

(full name of first defendant)

resides at
and is employed as _L.\/ WA pi S ef 4 2a + . This defendant is sued in his/her
(defendant’s positio¥ and title, if any)

JV individual official capacity. (Check one or both). Explain how this defendant was
acting

under color of law: SVoweh deliberate taditferenae aud

mled +e mtemere

 

7 +) Defendant Dat , Pe berson resides at ; =~ : jud.
(full name of first defendant) (address if first defendant)
and is employed as _LVM D Sera eat . This defendant is sued in his/her

 

ert positiorvand title, if any)
_Y individual official capacity. (Check one or both). Explain how this defendant was
acting

unc oh of law: . Slowed de liber ote ind itference

bo intervede .

% ) Defendant % Stephens resides at_40¢ Ma-ti i Luthe L kag Blvd ‘
(full name of first “RY (address if first defendant)

and isemployedas LVMVD) (OP Ree . This defendant is sued in his/her

 

(defendant’s position and title, if any)
y_ individual _y _ official capacity. (Check one or both). Explain how this defendant was
acting

oad color st law:

4 ) Defendant Ph lI ~> resides at 406 Machy Lu ther Vr. blvcl.
(full name of first sae (address if first defendant)
and is employedas_LVMFD Offices . This defendant is sued in his/her

J. (defendant's position and title, if any)
__ individual _ official capacity. (Check one or both). Explain how this defendant was

  

tater cli. CGaamevce
dn slienaly oghbs,

 

 

 

 

 

acting

under eet of law: _inkerter ed with COMM CH ; Cx. tort, ag

2

 

 
Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 6 of 115

Make a copy of this page to provide the below
information if you are naming more than five (5) defendants

(0) Defendant 3 chee fer resides at_ 400 Marlin Luther Midacy
(full name of first defend (address if first defendant)

and is employed as_LVM Pj) ont, cel . This defendant is sued in his/her

WA (detendant’s position and title, if any)
_/ individual official capacity. (Check one or both). Explain how this defendant was

 

acting

under color of law: Liderte red wot Comune ee ~ Krewltine in
exty fortian at inal ens bie Creda S WA

[i )Defendant__ Ruiz resides at ‘10 rh ul
(full name of first defendant (address if first defendant)

and is employed as_[L V/A D AN rec~ . This defendant is sued in his/her
(defendant’s position and title, if any)
av individual Vv official capacity. (Check one or both). Explain how this defendant was
acting

 

 

 

 

 

under color of law; interfered with COmmelce resuldine i9
extachian of Pia. Js be fiehts VY

J
ia ) Defendant Sat. Ros ae resides at 46 mw Mm
(full name of first defendant) (address if first defendant) y

and isemployedas_ LVMPD Serjean . This defendant is sued in his/her

J (defendant’s positiow. and title, if any)
individual official capacity. (Check one or both). Explain how this defendant was

 

acting

under color of law: Sinawed 2 deliberate Lid plerenee

\3 ) Defendant Pe PLO ¢ lL resides at_4Y0Q Mart n Luthe, a a4
(full name of firs defen t) (address if first defendant)
and is employed as__L. VM f eff . This defendant is sued in his/her

Vv Jf. (detendant’s position and title, if any)
individual official capacity. (Check one or both). Explain how this defendant was
acting

under color of law: _Slawed 9 deliberate ads Ley CAC ~E

 

 

 

 

 
Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 7 of 115

Make a copy of this page to provide the below
information if you are naming more than five (5) defendants

\4 -) Defendant Bean, 2 Po lle Y resides at Udd Machin Luther a ng ;
(full name of first defendant) (address if first defendant) »

and isemployedas (0D( Chadlin . This defendant is sued in his/her

/ / (defendant's position and title, if any)
individual official capacity. (Check one or both). Explain how this defendant was

 

acting

under color of law: danried la, hip sindec ley held

Cight. Or a  Keshec Asay

 

 

 

 

iS ) Defendant Acomakk resides at
(full name of first defendant) (address if first defendant)
and is employed as A dag dacte Cc . This defendant is sued in his/her

, (defendant's position and title, if any)
individual _Y_ official capacity. (Check one or both). Explain how this defendant was

acting

Olek inp cen fen NgA- Kosher fad and Vi oloted

$ iA cecley eld

 

j ( ) Defendant __) : H am resides at_*(00 i

(full name of first defendant) (address if first defendant) '
and is employed as C9 ¢ Lon f 1z . This defendant is sued in his/her

(defendant’s position and title, if any)
individual _/__ official capacity. (Check one or both). Explain how this defendant was

 

acting
undey color of law: Ax te apted La d lui/ IT 2a res ducer
2etiyi i: :

 

 

\7 ) Defendant S teve §, calak resides at
(full name of first defendant) (address if first defendant)
and is employed as bounty CouramissSivnel _. This defendant is sued in his/her
J (detendartt’s position and title, if any)
_. individual _\V_ official capacity. (Check one or both). Explain how this defendant was
acting

under color of law: Cons pire 4 +o Cgu duct athe pita. cs A
ha 2 edu ot fac eeteernsy

 

 
 
Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 8 of 115

Make a copy of this page to provide the below
information if you are naming more than five (5) defendants

\ 4.) Defendant Capt, Tomi 40 resides at_© )Y arn. f kin

(full name of CV MBD Wiens (address if first defendant)
a4

and is employed as_L.VM . This defendant is sued in his/her
Lv Mt S positiv.. ud title, if any)

V individual —_ official capacity. (Check one or both). Explain how this defendant was
acting

 
  

under color of law: C 3}

waliealle riaWts. | -
|) ) Defendant Bromley resides at_ “00 Marhin La 4 or bi 24

 

 

 

ion 2

 

 

(full name mop st defend (address if first defendant)
and is employed as L Rec . This defendant is sued in his/her
J (defendant’s position ond title, if any)
_ individual official capacity. (Check one or both). Explain how this defendant was

_ acting

under color of law: extorted Plaiahtt ot iraliess ble tights

20 ) Defendant Jeff We [ [ S resides at 900 brand Ceutral p hwy,
(full name of first Cefencent ) (address if first defendant)
Li

and is employed as - “vty azget . This defendant is sued in his/her
(defendants position andtitle, if any)

J individual —_ official capacity. (Check one or both). Explain how this defendant was
acting

 

 

 

 

 

 

{
under color of law: C OAS inet ts 2 bs Lived, fect
a Ow uel CP * C@Sulbi ng ex toction Z fain or rorabl?
tr 4 hts
al ) Defendant oat. (3 ¥ resides at art a
(full/name of first defendant) (address if first defendant)
and is employed as _LVMP 0 Se VA22 7 + . This defendant is sued in his/her

 

J / Gefendant’ s positfon and title, if any)
individual

official capacity. (Check one or both). Explain how this defendant was
acting

under color of law: extorled Plant ee at tavlensh le

Lights
J

2
Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 9 of 115

Make a copy of this page to provide the below
information if you are naming more than five (5) defendants

22.) Defendant Cape, awe resides at 400 Martia Luther kiac :
(full name of first defen eee (address if first defendant)
cel

and is employed as LVM Pi) 0 . This defendant is sued in his/her

J (defendant’s position and title, if any)
individual / official capacity. (Check one or both). Explain how this defendant was

 

 

 

 

 

 

 

acting
under color of law: cx tocte,| ploiatit b of in alerable
Cig S
i
24) Defendant V3 YG2s resides at ‘If acn uthee Ki
(full nathe of first defendant) (address if first defendant) 4
and isemployedas LVMPD OfHcec . This defendant is sued in his/her
(defendant's position and title, if any)
V individual / official capacity. (Check one or both). Explain how this defendant was
acting
under color of law: extocted Piatt of \aalicnable
C 4 4 5

 

a4 ) Defendant K avez resides at 4 arta Lue
, (full name of first MPD ath. (address if first defendant)
cel

and is employed as _ LV . This defendant is sued in his/her
rine $ position and title, if any)
— individual _/ __ official capacity. (Check one or both). Explain how this defendant was
acting

“higlal 2 r of law: extorted plainttd ot \dalierab le

29 ) Defendant b. il resides at x A
(full name of first d ent (address if first defendant) ’
if ice Cc

and is employed as LVMpP . This defendant is sued in his/her
J (defendant’s position and title, if any)
individual of official capacity. (Check one or both). Explain how this defendant was

 

 

 

acting
under col roflaw:  €»¥ borted Plait tf, \aalierable
cl a 4S

 

om
Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 10 of 115

Make a copy of this page to provide the below
information if you are naming more than five (5) defendants

 

 

dG -) Defendant Cave, $ resides at 400 Macha Luthe- bing ;
(full name of sefendan) (address if first defendant)
and is employed as_ LVM . This defendant is sued in his/her

 

/ (defendant’s position o title, if any)
_”_ individual official capacity. (Check one or both). Explain how this defendant was

 

 

 

acting
under color of law: _€ < bg red p lait t+ a i val jon ab] e€ i glils
sats bers ki 0 tewir
d 7 ) Defendant $4 vbe. C9 { resides &,. . a6 few; >t V2
(full of first se ccfendant) (address if first defendant) /
and is employed as By co. Tenyp dae . This defendant is sued in his/her

 

(defendant’s position and title, if any)
V individual _/ _ official capacity. (Check one or both). Explain how this defendant was
acting

under color of law: Ca duced —the a ffot Pairs é Cla ck Cound

ctw, ty mad ent) — Comme t tive Contact

 

 

 

 

 

 

 

 

ah ) Defendant __7 Sat. Ba 2 ee. C resides at cH : ng
(full name of first efendant) (address if first defendant)
and is employed as_ | VMP[) Serge2n’ . This defendant is sued in his/her
/ / (defendant’s positior¥and title, if any)
individual _V__ official capacity. (Check one or both). Explain how this defendant was
acting
under color of law: __? ¥ be re) Dart ht wt lnalienable C Lg ld.
Ix dg “
29 ) Defendant Hof fen residesat__ 2/0 lewys Ave

 

 

(full name of first defendant (address if first defendant)
and isemployedas__ Jui sty ce mh dhe les 2Ce. This defendant is sued in his/her
_[ Getencant S position and title, if any)
LY individual official capacity. (Check one or both). Explain how this defendant was

acting
under color of law: Pack ,
b! Clay Kk Qound

 

 

 

awh- comppetitive / Canucl?
Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 11 of 115

Make a copy of this page to provide the below
information if you are naming more than five (5) defendants

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

80 -) Defendant De bois resides at ach hen he
(full name of first defendant) (address if first defendant)
and isemployedas LVMPU ot Neer . This defendant is sued in his/her
(defendant’s position and title, if any)
Jf individual official capacity. (Check one or both). Explain how this defendant was
acting
under color of law: vidladed Plaint Fé ‘ inalienable Cights
thco4gi cobbery and loc oxtorhan CHobbs[ Rica)
3 l ) Defendant J Cony resides at_UO : ' iv)
| (full name oF Fiat ma get ma (address if first defendant) 2
7 is employed as Dd. f cel, . This defendant is sued in his/her
(defendant’s position and title, if any)
V. individua "7a capacity. (Check one or both). Explain how this defendant was
acting
under color of law: extorted Piamnd ft! 5 Mmalien able
Ci ghts
34 ) Defendant Hutchins resides at_ 400 Marylin. Lute Ky ns
(full name of first wench, (address if first defendant)
and is employed as_—§ LVMPD cel . This defendant is sued in his/her
(defendant’s position and title, if any) :
v individual official capacity. (Check one or both). Explain how this defendant was
acting
{ «
under color of law: extol} Pir Aff Sing leas bhe
cgwts
3 3 ) Defendant B fo k aw resides at _4// +i 4G
(full name of first mM oe: (address if first defendant)
and is employed as_ LVYMYD 102 C . This defendant is sued in his/her

 

VO LY ME S position and title, if any)
individual

official capacity. (Check one or both). Explain how this defendant was
acting

weg: law: _€ torte) Haink, {f ‘s ( “ 3 \| Len b he

a
lis
Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 12 of 115

Make a copy of this page to provide the below
information if you are naming more than five (5) defendants

34 -) Defendant Cha se resides at ‘ aL at n
(full name of first defendant (address if first defendant)

 

 

and isemployedas_-L-VMP)  jfL>xe7 . This defendant is sued in his/her
(defendant’s position and title, if any)
vf individual _/ _ official capacity. (Check one or both). Explain how this defendant was
acting

 

{ . . 4
under color of law: extorle) Plain Apt. 1A2 liea-alble toh S
35 | Defendant _ Lava - Maranez resides at Wo Mea cho Luther king
(full name of fi rst defendant) (address if first defendant) ‘

and jsemployedas_ LV MPD ohfcor . This defendant is sued in his/her
/ Gee S position and title, if any)

_Y_ individual / official capacity. (Check one or both). Explain how this defendant was

 

 

 

 

acting
( .
under col of law: ex: torles Plott } nai, “able
Ci 4
36 )Defe dan Haya es resides at Yeo N la chin Luther l, ng
(full name of first defen (address if first defendant) ‘
and is employed as, LVMPD ake: cet . This defendant is sued in his/her

 

(defendant’s “oon and title, if any)

ft individual official capacity. (Check one or both). Explain how this defendant was
acting

under color of law: _@¥% to cled Plant tf 6 LA ali ers he

 

 

 

 

Cights
J
37 ) Defendant Mur fav resides at :
(full name of'first defendant) (address if first defendant)
and is employed as_LV\M (D Atticec . This defendant is sued in his/her

/ (detendant’s position and title, if any)
vf individual

official capacity. (Check one or both). Explain how this defendant was
acting

under color of law: extected P\s; ib f at his

iar tienable gh ts
Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 13 of 115

Make a copy of this page to provide the below
information if you are naming more than five (5) defendants

34, -) Defendant Smith resides at__ 400 Mactin Luther Kir

 

 

 

 

 

 

 

(full name of first defend i (address if first defendant)
and is employed as LVM) on ree . This defendant is sued in his/her
/ (defendant's position and title, if any)
1 individual ¥___ official capacity. (Check one or both). Explain how this defendant was
acting
under color of law: __@ x fo cled p leintit t 2 f h ist nalrersd le
__cights:
J
39 _) Defendant resides at
(full name of first defendant) (address if first defendant)
and is employed as . This defendant is sued in his/her

 

(defendant's position and title, if any)
__. individual official capacity. (Check one or both). Explain how this defendant was
acting

under color of law:

 

 

Uo ) Defendant resides at
(full name of first defendant) (address if first defendant)
and is employed as - . This defendant is sued in his/her
(defendant’s position and title, if any)
—— individual ____ official capacity. (Check one or both). Explain how this defendant was
acting

 

under color of law:

 

 

Y | ) Defendant resides at
(full name of first defendant) (address if first defendant)
and is employed as . This defendant is sued in his/her
(defendant’s position and title, if any)
_— individual ____ official capacity. (Check one or both). Explain how this defendant was
acting

 

under color of law:

 

 

w
—
Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 14 of 115

Make a copy of this page to provide the below
information if you are naming more than five (5) defendants

| d -) Defendant resides at
(full name of first defendant) (address if first defendant)

and is employed as . This defendant is sued in his/her
(defendant’s position and title, if any)
__.. individual official capacity, (Check one or both). Explain how this defendant was

 

 

 

 

 

acting
under color of law:
UY 3 ) Defendant resides at
(full name of first defendant) (address if first defendant)
and is employed as . This defendant is sued in his/her

 

(defendant's position and title, if any)

__.. individual official capacity. (Check one or both). Explain how this defendant was
acting

under color of law:

 

 

Y uy ) Defendant resides at
(full name of first defendant) (address if first defendant)
and is employed as . This defendant is sued in his/her
(defendant’s position and title, if any)

__. individual official capacity. (Check one or both). Explain how this defendant was
acting

 

under color of law:

 

 

46 ) Defendant resides at
(full name of first defendant) (address if first defendant)
and is employed as . This defendant is sued in his/her
(detendant’s position and title, if any)

___. individual official capacity. (Check one or both). Explain how this defendant was
acting

 

under color of law:

 

 

w
(_-
Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 15 of 115

 

 

 

4 6) Defendant resides at ,
(full name of first defendant) (address if first defendant)
and is employed as . This defendant is sued in his/her
(defendant’s position and title, if any)
___ individual _____ official capacity. (Check one or both). Explain how this defendant was
acting

under color of law:

 

 

4/7) Jurisdiction is invoked pursuant to 28 U.S.C. § 1343 (a)(3) and 42 U.S.C. § 1983. If you wish
to assert jurisdiction under different or additional statutes, list them below.

1S vVS.C. SS 1991 aol l9ul-11G@K% aad
19) ¥SC SF 1,2 ad 15

B. NATURE OF THE CASE
| $) Briefly state the background of your case.

Th, tS 2 WHO es” V V Cin A 1

 

  
 
 

   

 

   

fetalation by LYM) peas Plant ht for .
rKeresing lat Ciglad 4a 7 “gaoees the Caucts.

\

 

 

 

 

 

C. CAUSE OF ACTION

3
Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 16 of 115

COUNT I
The following civil rights has been violated: X LV. Amend We, 1 +
(Dive Prace cS’ excessive foree J

 

Supporting Facts: [Include all fact you consider i Important. State the facts clearly,
in your own words, and without citing legal authority or argument. Be sure you
describe exactly what each specific defendant (by name) did to violate your rights].

49.) On the ict day of Ape | 201
at apprayimately i240 how's , Piant ft was
tober unde custs, Ay of otfbicers employed by
LVMPD and trancpor ted fo ((DC, Reeause 4
was Wee Sup pas te de a walk- through | he
was “quuokly ba hen to the male releaso dvea aud
Neyer ‘aD ded the opporhaacty to eat. This
was due to a polo. practec and custo pto-
raulgabed by LVMPD | da Chow a deliberate adit
ference da " the Coash bubional fights ot inmates
iu the male  feleacse ayen,

 

 

 

 

 

 

50.) At approximately 1740, Plant ff Mins
not Sed that he was not bewmg feleased 2
back to the Ore - avvest ayvye@. ~ Plaintiff pomp by
notified Lavendey Haat he had not Ceceved any-
thing to £2 aud dnat She get lim 2 koshew!
id thea _aad” there show a de|-
ibe rate ad, Me ronoe do the I. Vi and for the XLV.
Amendments of the V5. Const; huhen: by Polling he, eyes,
ae her Count and not hes ond ing ty Dlaktt 'e

Nequest 7 Or food.

 

 

 

 

 

 

 
_ Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 17 of 115

: sl) oly Pe sponse 4s the deliberate indifferearce
Shown by Lavender desevibed in paragraph SO,
Pian exercised his freedom ot speech by
Yelling at hee: “Bitch!!! Fuck you Bitch!!! ‘You
aint shi} bth

| 52) In tetaliahian for Plawhtt eagaging in

ithe protected speech desevibed in paragraph Sl,

7 “and aetine oon the orders ot Sat. Leav,t+, Does
7 \-5 did vareasonable fetal ate against Piatt

.. for exercising his freedom ot speech , by Placing
— Platt! on one ot LVMPD‘s Unconstitutional testeamt

lahains,

 

| 53.) LVMPD's restraint chairs ave vadon-
skituhonal for the Following feacens: (a) once Strapped .
in. the chair, i+ is LYMPD policy to Keep an inmate
two (A) hours: (bb) once strapped in. Hhe chair, the only -
pav+ of the bod y an mmate Can move is hislhec
a neck, (¢) the chair 16. des ned. for av" iamate +o sit
lon Wel her hands, while officers fount ely place

dhe handouts on extremely and unnecessarily tight,
Jian order tha} dhe cuffs may dig into an inmates |

skin and C2use Mml hey avy vnwanton inthetien ot

 

pain and suffering: (4) the ankle ont ts eve des; ned
ite apply Constant p Cessure to the to of an) makes
ankles and achilles Fendons , wh, le Recs ave Leaned
: | . 5

 

 

 
_, Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 18 of 115
1

to Couhnely and Ummeces Sari ly tight, in ordec
Hat, trey @ebebye may Cause on inmate undue
P2In. and. suftering “ le) once in the restraint |
chain, inmates ave strapped by then thighs
just above tne. Vnee, ths not om ly keeps an
inmates Knees Constantly and continously pressing
against one another, but with a male it pubs
“Idonstant pressure andlor. Squeezing on the besf- .

heals from dhe Hhighs.

a _ 54) Plaabt? subbered Sigh! Pigant discomfort
for his Pivst 30 min in the festraint chain.
Ducing his second _ 30 min, in. tne Chair, he

was subjected to s\gnifeant amounts of pain;
however. wt was after his fiest fall hour in

the chaic that the fain became almost un- |
‘beavable, amemnted to toucher and brought |
him to tears, | a -

_ | 55,] lt was ducing this Second hour of!
_ Hecture im the ahain HPal Plank begged .
both Sat. Peterson and. Sgt. Leavi 4} do. let
ihAam oat of the chair, explaining to bum thet
jhe was m 24onizing pain, However, beth Leavitt
land Peterson Zoted Wi ie 2 deli berate ind ikRerence
dy the US, donshtuhien and stale law explaining
that: they Knew the chare hurt , the dhain Was designed
| CG

 

 
/ Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 19 of 115

to hurt, ad that Plantiff coald not get
‘out ot the alair until he did +wo (2) hoes
Anoavk per LVMPD peliey,

86. Plant? later apologized fo Laverler
Lop ducsin a+ her and as ked her to let oo
im out of dhe chain, explaiaing nal he

was in Pain, Lavender Responded that she |

| Anew at (4+he restraint ehain) buy +. hut that

| Plank bt Cou\d not get out of dhe chair |

 

| ual he had done —dwe (2). Noure..

OT Tne fact s C tntained mM pave raphs . 8
(52-5 (torbure) C2used Plaind, PA a 4 reat deal oo

of pain, suffering and emotona |: and Since

Uithis incident, there have been times. when

Planhff has had difficulties WW. getting and |
maintaing erections: whieh. he did not have pire -

—tblems with befsre and has Caused him a
great deal of Stress, anxiety and embarrasse —

ment, Additionally, there have been twmes |

 

| When Plainti ft has. Kad expierenced vnexplamable
! pein nm his. techcals fon - days at. a +, Mme

S\nce this ‘incident,

| /

 

\\ . : | a OL

 
 

 

 

. Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 20 of 115

h — «HS, Plauhfft hereloy alleges dot the
“Wmyacies suttered loy him deserved in
paragraphs §5a-ST were Caused pursuant
to 8 policy, practice andlor austom pro
wialgated lo y LVMPD 40 place inmates whe
they deem varuly bad lor exercise freedom
O Speech In 4s uneonshitut onal restcaint
chain: and LVMPD's failure $0 properly train -
ide em ployees. '

ol

 

li
ne if

4

 
Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 21 of 115

COUNT II
The following civil rights has been violate

Padoecs - denial i i" ft

Supporting Facts: [Include all fact you consider important. State the facts clearly,
in your own words, and without citing legal authority or argument. Be sure you
describe exactly what each specific defendant (by name) did to violate your rights]

54, Ab

 

 
     

| times herrea Piatt f S

   

 

      

 

 

 

venely . ef dha}
he 15 ba eat a Aiett Cons IS wi Hy

Mas2ic low. Therefore , Pia indy he alee a {
denying Wim 2 Kesher, tyay yy olrte:

sacerdly held beliefs.

 

 

 

60, duce celeased Tom the fe strat chair

Platt WAST not ot tered anil food until
Mreabtast Wa i aft

breakfact- haw-
Ever, the foo Etere was not ken cher. Nal
Was any of the food Q fered ty Pianhtt Kesher
duc ne i dhe ent, ce | - 2 als he wos at
ecDt? ’

 

 

 

 

 

 

 

 

 
Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 22 of 115

: COUNT J |
Violations! L Amerd ment : Depm vation of the

Free exercise of religion

AR - Planh tf Neveloy \ncorporates by reter—
ence all the facts Contained im ave raphs

49 - 60: and alle es a depriwvahan o. bis. LT
amend ment on h: to yee eferc se ot teliquar a

by denying him oshe- food, .

 

10

 

 
Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 23 of 115
|

CUNT Te

Violations: Deliberate Indfecence to the X
cand. YT Amendments (Excessive Feree and Food
: Depr ivati on) . -

. Supporting Facts:
62. At all times herein , there has
been a. policy , fachee and Custowr comulgated
a by _LVMPD +e show a deliberate. indit erence td
ithe State and Fedeval Constitutias , furthermere,
1) Upon. wtormatian aad - helief LVMPD has tramed
I ibs _. of freers to . violate He Constitukors . im
te 4 scharge of ther duties. As a tesu He

 

os eels employed by LVMP DD - 7 7
ih. . BS I

 

 

OM
Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 24 of 115

: COUNT = oe

Molations: False Arvest wi thout proba ble
Canse in retal ati on for exerciring I
Amendmen’ ght to Petihier the evermment —
for Redvess ot grievan ees.( Access to the (ucts)

 

 

Faets

| 63. bw November 3, 2016, Planhft
filed ann “Emergency Notice of Nadura | Rights
Violates: Commen Law Violakions; Wellness and
Welfare , Commence , Contracts. aud Dupremacy
Clause Viclahicas, Civil. Rights Vi slahes- and
i Sherman , Clay ten , Hobbs and RICO Aet vie-
Nations « and Request Lop Relief (Wid of

Mandamus] Prshilaitien in case no, asl4-cv~004/4 -
(ARC PAL,

(4 | On November a3, A016, Planhfht
Bled. a "Meohon for Leave to File avy Amended
Complaint along with a " Proposed Amended
Civil. Rights | RICO Complaint Pursnan+ +o
HR USO, 21983 and 1949, and 19 5.0 SF
AGG 1968" iy ease no. Ai4-ev- G0414- APC~PAL,

ll | U
‘ll {l
\\ | I
\Q

 

 
Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 25 of 115

| 05 tn December 14, 2ole | Plarat ff hel aed |
his . Leend Tiyecte Lavine File a Post - Convichion
«Ped, Hon Por Writ of Habeas Corpus an both State
and Federal Court. preserving Hanns claim ef
. Proceducal default t where his Counse) fei]
oe low ADKT YI Standanls, cesw ting in. ee
Prejudiee to Wis) substantial tights. .

 

4 66, Plaintiff alleges that defendants ,
(ack Connd | LVMPD, C(ODA's. Office and |
thee cuboctwoles . Knew . that — Plaiahtf he |ped oo
| Thyacte Harcis file +he post- Conviction pet: dons
| made reference in paragraph 695; besed on
the language of the. fle tihcns, see E JDC
ase no, C= (3- 292837-1,.

 

67, bn Decenber (4, | 201 ; Plant + . P led
a "Motion to Withdraw Plea " ln Las. Vegas Justice
Cot Case no, 1OMi2317X Pursuant +o NUR.S.
1716, (65 j alleg in that: Officers who were employed
by LVMPD 3nd’ Conduetug the at sis of Glonk |
Cganty hvough the enticement of C (¢ (.04, 130
valet al avrested Wim, yiclating The Sherman,
Clayton, Holbbs and RICO Aete and Arh. L send
of The Nev. Const, ‘he Process * and that his
+eal Counsel Wag. thecefore ineffeetive for to, hing
to File a "Mohen to Dismiss. for the same reacws.
13

 

 
Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 26 of 115

| / 62. On December 19, Ile, Piainttt ft, led

9 Motion fon Leave +o File an Amended Complaint
along with 2 ‘Proposed Amended Comp loin t Pursuant
to THA U.46.G 591983" in case no, A-l4-703a51-C.

{

L 64, Addon ally on December G, AOIG , Piamhtt |
fi led a Nohvee ot Appeal to the a Court
6F Appeals fen dpe Ninth Cirewt from the
orders denying the documents tefrenced in |
| Pata caphs G2 and GH in dase no aild-ev-
7 1G OY - APC-PALL

 

Td. Basel on the facts contained “in pava-
graphs 63- 64 and the. Poot Mat Plant, +

 

lwaslis 2 lAnown I amend ment acthvist . ‘and
tdi gato ‘on Plant alleces that: High ranking
. offrevals emp loyed by — Clark Conny __LVMPD aadlen
_ The (CDA 's Office Conspired to retaliate | against
. Play att Fer ene gine Ww. protected Lo amen. meat
jaetvidies: i” ur therance of a plan ty absteuct
- deley, ond chill such aetvihes: and pucsuand te
a poli cy \ practice and dustom promulgated by
Clack town Yi The (CDA's OMice and LVMPD 4o_

i

 

| aqaiest people Known do engage im rotected T |
ett ach ty; aimed yd chilly such acuity,

lL

\l

 

 

\4
Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 27 of 115

71. Tie facts Contamed in parag raph 70
led to the In aries” and Ww Pong s sut ered by
Piaaltf de seri hed in the be lance of this

Comp laint.

TA. Because Plantff wae aware. of the

Poly, practice and Custom promul ated by _
Clank (oun ) LYVMPD and The (0dd 'e ottice
a to Conspire to and tetaliate ag 2inst iadiduals
a whe Puysue valid legal clams ) aginst. them (des -
. ¢ribe ahove in paragraph 76) - Plainhif had
ito tush Ble his “A ppellant s. Informal Brief "
Filed iq case no. -17243 in The U.S. Couch
lef hppeal Poe the Ninth Viren t; which wld -
Mate y led to Plot ft losing that. appeal , as
he was vwUnable +o he was vuable to raise
and ¢ set forth dhe issues Paised in his
“Bo pe lave Is Optional Reply Brief in his

“Appellants ln formal Bevel

| 73. In. January 5. WIT, while beng

em ployed by LVMPD and. Conducting the wathits at
Clark Connty by eCytdveindg 2 polvay O vaetice and

iOustom promulgated by LVMPD, The Goon
Clavk apd The CODA s bff ce to petohate against

individuals Cparticularly Sepvants of The Most | igh)

Poe £42 909 i protected L amendment a! hudy |

he)

 

 

 
Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 28 of 115

diding and aloe Hing each other, officers Phillips,
S. Stephens , J, Ruiz and TT. Lchaefer, did Knew -
vagly and willagly agree to deprive Plaintihy of
Cights secured by We Constitutions and Laws of

| |The United Stotes of Amenca and The State of

. Nevada: by Palsely arrestin Plainh Ae without
“Pcobable cause Por alle ed y hein ; in viclation a
ot the orginal order out (or Stay out order)

issued ‘in Las Vegas Justee Court Case no,
loM2GG7IX.

TH The acrect menhened above in p2ra-
gtaph 73 was. false and without probable aause-

- atin. dat t the . order ont they Were a lleged ly

 

enforcing had. execptions [ exemptions fon
_ emp by meat and Pablie Transportation + and .
Plant ht was f law ly Weating 2 taco Bell un,form

 

(employment) and . walkin. tava) the lus. Stop .
(Public Transportation ), Vpoo _latormatan and belefi, .
Plant ff alleges tat the of hy cers NN amed in -
Paragraph 13 either Knew of should have kuewn
ithat the standard exemp hone for drder Out ave

| among, other things : Employ ment ot residency and
Public. Transportation. In toot, tere was an vwiknown

 

doe officer on. the scene whe Powted out +o the

. deterdents named in peava jcoph 74, that Plant ff

‘Jooked like he Was warking because he was weating
- IG

 
rin fe ty lot cn

: amendment actu, st.

 

Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 29 of 115

2 Taco Bell parte), However, Defendants choose

ito aot with a deliberate lndi blerence to The
aki Amendment of the V.4. Constitution , Act. T sec.

A oof dhe Nev. Coast and N.R.4, 200.460: by |
Falsel av testing Plants without probable Cause
fe Planhtt being a Known T

AL _ | AL
a iL
Al ee - | : it
Wi OC | | if

 

 

 

7
Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 30 of 115

: COUNT WW

Moelations: Assault , Battery and Excessive Force
cused tn. retaliati an for yam exercisin Tt -
amendment right to Petition the Govern merit foe
‘Redress of grievances (Acce ss the Corcts),

Suppothng Fate:

i 719, Platt t here by imneorporater by reference
call the facts don tained ” paragraphs 63 - 74
| ang alle. es that: Defendante named mw paragraph
713 did _ then and there Commit assault ' battery

 

‘ond use an excessive amount of Poree in
making a. false. avvest against. plainhtt, which
tesulted ih sulsten Hal bodily Warm: by maliciously
twisting Plant ft 's . wrist, placing him im @
— dhokehold, slamming him to the” sfomnd , twisting
him vp lke a pee fre! } Placing hanfent ts | on him
. extremely and exces sive ly hight ‘ond hal ding bia _
Lon the. freer, 7 old gtound 24 2iast Ais wi If.
Which caused Plott to have at, ew ly. breathing
jand the handeutfhs to tp lis S¥RinL

oop

. ‘1G, in response to +e Poets doutaned in

para raph 79, Planktt demanded ot detendants a

tha they " Get your Fae kin . Sergeant Mt to

which defendants cetaliated against Plainy, Lf by
|

 

 

 
Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 31 of 115

Charging him with disordecly donduct. Once
Sat. VW. Rose aveved on Scene , Ola nktt
explained to Vim the foot. Contamed in
prtagraphs 73-79: however, Sgt, D, Rose

i Ached. with at deliberate indi tterence +6

| the aetions ot his subordinates and attenoted
te yashty their aetions by Stating: "The

1 Otder ont Seve that you Can he ewip loyed , _
ino+ hang Ou + Ww front of Plane + Hollywood.” .
However, Sat. D. Rose ignored the fact hat

| Plank hf Was no+ hanging out in . Lrint cf
Planet Hé llywood but waliging towards the

bus stop when his subordimates began
_hereassing and £5 Isely arrested Plantht ft

TL dee Plant f had been forced into
the bae kK af defendants! Squad Gar, S44. D Rose

 

did know mgl y, willing| and malersusly twist
Plainditt 5b oweist vpwar S% Causing Plant ff an

Vnecessary amount of pain and di ccomberth.

th Te acho af Sgh D, Rose. deseebe
above in paragraph 77, Were. Comm, Lied purr -
Suant to 2. police practice and dustom pio -

 

 

maljated by LVMPD to. retahate with physical
violence agains-+ ‘indivi dua le who pucs we valid

lege dlaims against LVM PD by exercising
| | [4

 
 

Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 32 of 115

|

i
|

Hhier right to aecess the courts and freekin
of Speech.

20

 
Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 33 of 115

—_ — CONT YW |
Mielations’ Delioerate Jadifference te pain ang
suttering -

Sup porting Facts ,

B TI. Defendant A. Peacock showed a del-
—becate ‘indifference +o Pjamdift 5 Constitutenal
tights by not Ceadyusting Plambfl's handudfs.

ean d - seating Posi LGA , Ww hen Pianitt explained
+o him \yat he. was rr) pia ond discomfort:
due +s the exee ssive ly +, 4 ht handeuffs and

Constant pressure On” his shoulder a

 

2

 

 
Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 34 of 115

CONT VOL |
| Malaciovs Proseeution ae Netive
ln berference with Court hocess , and Pacsive
Unterterence with Couck Acoess

 

Suppock n4 Faote :

i 40. While being aware of the False

- acrect without probab ke cause deseribed |
a. “in. paragraphs 73-74, an Unknewa Jane Doe HG
employed es ae) Deputy Disda ct Attorneyl DDA)

 

by the (CDA 's otbice i: did Knowingly and willagly
Violate Plan ht 's Due Orocess Rate: by init

 

ating and Mminteinimne 2 fradulent, malacions
and Vingie tive prosecution against  Plainkt fer
“Battecy on a Protected Person” andloe “dbstenctuag
a Prblic Officer" when she either Knew of
ighould heave Known that the arresting officecs
| \aeked probable cause +9 arrest Plain dif oo
which means that any alleged Obsteuction andlor
Battery Committed by Plaintiff could only have
been construed a6 ‘an attempt by Plaintitt to
prevent av unlawfa | avrest
il
il

vl

a2

 

 
Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 35 of 115

J Gi. Plant heveby cocperates by (Gaede
teference all the aete con tained in paragraphs
(68 - £0: and alleges that: The achios of
defendants described iM paregraphs 73-40
were taken in retaliation litigating Case nos.
U1-ev- O41 ~ APE-PAL, in His court,
A-l4-703a51-C in the Fighth Judicial Distact
owed. af (Clark (ound - Nevada , (6-17243 a the
US. Count. of Appeals For the Ninth Cirenit, helping
other mdwidwale exercise there right to aacecs ~
ithe Courts, and tor being 2 knows amendment
vactvist | gatons in an attempt to tare
pPlanhtf un his auyrcent pending and future.
litigation, and pursuant to a policy, practee
. land dustom promulgated. by Clack County, LYM PD .
. and the CCDA "s Off; ce to reteliate agams
individuals whe exercise theiy right ~ +o.
"Secess Ane Courts: by falsely arresting, beating, |

ihumuliotin andlor imitiatin Pradulent, malseicus,

 

 

vindleLive pre secution SZ. 242) nst the Ww +

. $2, The . ualaw ful avvest clesevibed in.
Parag caphs 13-8 ' vitimately caused flanktt
do lose Wis Jol at +3¢o bell: which Plaahtf
would Vrave vsed the wages fram +e have the
defendants in tase no A-ld-703451-C served
pursuant to NRCP Y, RAD COTE and
| a3

 

 
Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 36 of 115

to obtain legal asst stence Foe Case no.
lo-(7243 in the V.5. Court of Appeals for
the Ninth Cireuit, Furthermore ' ia doused
Plamhtft +6 be subjected +o_ the Vneonstitut -
Yonal Condthens at CCDC, and as shown bebw,
on Ce confined at CODeC \ Planhftt Was May ke
for petahahen 1 merely heca Use. h-e. a6 a

known Ibgator and I amendment aetiviet,

cod 43. All cha es resulting from the vn-
- lawful arrest de sovilbed. in ara raphs 73-4)
Wece__ eventually dismissed ay We Clark

 

 

downdy Distaret Attorney's Office.

| — ot. Additionally die Jane Doe DDA was
aeting on behalf of Clark County rathec
[Ahan” the State ef Nevada when it iatated
ce and main tained _the malacious pvoseou +; oY)

- ideseribed mm Paragraphs —6B0- 33. beeause the -
 ordec cout that Plaintiff Was al\ ed to have
—|Wiolated was isswed as the result cf an alleged
violation of Clack County Code G6. 04.130 ma
Plantit¢ WIAs only subject + +, me in the
County Jail if he was donvi led . at the alleged

ark wes,

ay

 
Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 37 of 115

Po (WNT Ix
Violations: Retaliation fon Exercising Freedom ef
Spee ob and He “night to aecess the Conrkss and -
UAckive |ndecference with Couck Access.

Supporting Facets’

/ 95. dy or. abort the IS4h day ot
i danwary, 2017, while beng in eustedy at
—]0¢De for the False Arcest and Maliciens  _
| Prosecution Deseribed in paragraphs 13 - 3Y,
a Piamtif ft was taken ont of beneral Population
and placed im the hole by Join Doe # 7- mevely

i

because he told officer Willams that: | doad
gave 2 damn. about beng pleeed aon lockdown’ —
Vm already in jai |, . BC

$6, Onee in the hole - Piatt was net
allowed Qaeess. to the legal Kiosk because .
- a Was”. no + working, . and held there unt | .
ihe was peleased OM. Jannacy AY, QOlT.

Sh Plath alleges that the facts conteimed —
Liw paragraphs - $9. and &G were Comm. bled WN Puce co,
thevance of Q plan +o. prevent glanhtt from having

 

jlaetess +o the legal boshs whch is the primacy

soucce or tool or an mmate Conf ined. at C(CDEG
or

 

 
Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 38 of 115

ito go bs for legal assistance: and ave the |
fesul+t ot Planthtt being marked for Cetol-
ation Por bemg a Known \i ti gator and

T amendment aetivi st, .

 

dk. 93. “Plant tf alleges dat | +he Pacts
Contamed IW para ra pis 25-LF were

- Committed pursuant to a oley, pracheoe

and Gustom promulgated oy LVMPD te

Cetaliate a4ainst Known li Figaters and T

- amendment aetwist i and iw Mar therance
bf 2 plan to chill Plainktt 'e Pending and
Avdure vigation. . . .

 

WG

 

 
, Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 39 of 115

COUNT X

Mola ions’ Dewial of Free Exercise of Religion; Del berate
ladit ference to the Free Exercise ot Religion a
Denial of Q Dehias Medical Need: and Delibevate

| lndif derence to a Serious Medical Need

 

 

| $1. A+ all times herem , Planhff waslis
a Secvant of the Most High; which Means. that
his Sincere ly held teligous! spititwal belef's |
Cequire that he eat dn ly Kosher/ Halal foods.

 

: 10. Servants of the Most High have 3

| COmMMon belief Hat the. Cod of Abys ham is the
| Supfeme Bema in the Universe: weathe- hislhec
foots ate iw Judaism, Christianity oc Islam,
they lelieve in the teudh of +he holy Scriptures
of all the aforementioned religiens,

AL Plant fs. dietaty practices and
beliefs Come Straight trom The Law of Meses
(Mosaic Law). aka Torah, and he stacted +t
prrerice the se dietary laws over 16 years 340:
| | ll

al il
aM {|
| a7

 

 
, Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 40 of 115

/ q2. Plaintiff g dietary Pel. gions beliefs
Pequive {nat his foods be at least all-natueal.
a Yio+ cechi fed Organic, Addibenally \ all processed
\ foods Should be Ke shec] Halal eerh fied and
Bree of @ Md S

 

: 93, dan Januacy 9, A017, Plant ft Was
boo ked into (CDC: where he was held unbi|
dauwary 24, 2017. Which was the cesult of

‘the False! unlawful arrest desevibed above in
(pragraphs 713-84,

ah 44, Von being hooked mto (CDC on |
_Jammacy 5, Q6t7, Plant ft intormed officers on
duty Hat his religious belief s Required 2g

Kosher diet) and “requested the same. However,
due to the polie prac tice and (lustem promul -
gated by LVMPD at CCDC to nut ever Consider
3 Meqnest For a 6 pecial diet by an mate until
he oc she 16 in _ general population, Plantit

ould not even ob call request a Kosher diet

ynti| he feached his housing unit.

 

. 45, Von leing classed and housed,
Plaintiff sulomitted ~a vequest foym +o Bonnie
Polley; asking +o he placed on a. Ko shec diet,
However, Polley denied the Request on the groandl

 

 

i|
Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 41 of 115

tal she did not recognre Plaiahtt ls religion

Ve In respoase to the denial of his

feques+ foe 3 Kosher diet ceferred te in
Pevagvaph 45, Planbht sulomithed WMMEC rH S

3 \evanees W Bonnie Polley. explaining +o hes
“thet the To amendment did not require hec
to Cecognize his Religien, lout only that his
feligicus belie s be ) sincecely edd.

11. Despite Plamhitl's efforts deseriloed —

: in pava raph 4G, Defendant Polley Showed a

| delbecate Indifference +o Plantift 'S free

execevse. ot Ye

. diet. SO

ligien. oy denying him a Koshec

4B. The demal of a Kosher died for

Plant} deserted aloove in paragraphs T4~-97,
—_ Was Committed pursuant to 9 bat

land dustom promulgated loy LVMPD +o deny
feligiens diets +o inmates if they dont get |

icy Pract ce

Special appro vel Pram a rabbi or imam’ despite

oan inmates | Sincevels held beliefs and [or
_ldnother Qolic , practice and custom Promulgated

by LYMPD to deny religious diets to inmates
such as plamhtt, who ave. known +o file gcrev -
anaes and lawswits, m onder +6 Keep “+nyem

 

 

ss
 

_ Case 2:16-cv-03020-APG-NJK Document15 Filed 01/25/19 Page 42 of 115

From operating a+ their opty mum capaci ty.

49. The policy ‘ practice and Custom Po -
mulgated loy LVMPD desecibed tn paragraph
a. AB, Results InN inmates UNnnecessam ly being
_idened Celigueus diets because there is
othe oa wathug list of 4wo- three weeke

ito athend Religious Services,

100. On Feburary 28, 2017, after beng
Convieted of vialabing Clark. County Cede 6.04/30
and similacl celated rovisions of the Clack ~
County Codeltee), Plambtt was booked into.

| i CCde: where he was held nt. | July G, agi7.— |
Vpon is initial medical Screening Plaintiff i armed
medical. etat+ that he wauld not e+ ww |
they Placed him. on a Kashee diet,

(O|. Mueh \\Me in paragraph 4, Plaintiff —
informed officers on duty “that his Sincece ly
held Peligious beliefs Cequired a Mosher diet,
and. requested and Ceqvested Lhe same. However
 Tonee ac awn pursuant to the Policy , Practice

ane Custom promulgated by LVMPD +0 not ever
con sidec a Celi jus diet request by an inmate
until helshe is housed: Planhtt Could not

evew Poomally request a Kosher diet vnti\
| 36

 
_ Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 43 of 115

he Perched Vi Ss Nousiag UY A r

am, 102. = Kather than lssue an emergency
(otdec to Place plant ff on. 2 koshe- die mo
when — he informed Medical personne] that
he would not eat unk!) they did 50,

COD medical oth showed 2_ de\i be rahe —
indifference +o Plamkbt., secacrs medical
Need. of nutcitien | and attempted to. tn
Ae. Celigions activity; by threatening +3 put a
him m the psych wa if. he did “vot eat
the Non- kosher food: which. Vi slated his.

S\vtece ly held relig iows beliefs, ce Be

MB. On Macch 2,2017, immediately vpon
| being p\a ced ana genecal fopulabon Plaw Let a
pu wa fe nest +o Boanie Polley ta be

 

placed on a Kosher diet of ovganicl non - CMO _

foods: explain that his sincece ly held

teligionsl epiorbua beliefs Pequired him to eat —

euch: and Brat he would wot eat until
S\ne placed him on a Kosher diet.

WL Defendant Polley acted with a delib-
Jlerate indifference to. Plamtiff's secious med-
Fieal need of nudnhon and hic free exerise of

vel lovy ly not granting Plambtf 's Ce vest
mT NS TSI ‘

 

 

 
| Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 44 of 115

for a Kosher diet tefecred te 19 ara-_
iqcaph |03. and responding with. “|oam not
, familiar with Servant of The Mest High —

o— |6 there someone | ean Contec}? ”

10S. Plaintiff responded to defendant
Polley s den; al ot his fe vest Loy ‘a. Kosher
diet referred +o in Paragraph \Ou - by sending
Uber another Request| Erievence , exPlaing to 7
thee that a Servant of The Most High (Alan hly
Ged), Farther, Plankf! informed defendant Paltey
ithat if she would lke to understand what
a Servant of The Most High 16 and how a
thelshe Conducks Wim ov hecself, that she
Could te fe to the Torah, Bible and Quan |
landlor +al\4 +o a Competent Rabbi on Imam.
‘Addi ti onall j Plank tt onte AGAIN ' ntocmed

 

 

Jeferant) Polley Hrat Ine world not eat
until che placed lim on a Kosher diet

0G. Defendant Palle acted with a deliberate

indit ference to Plant 5 Serious medical need!

lof Nutertion and his free exercise ot fel-

A! qi cn by denying Wis Request! Ccievance

Leb Lecned te mn paragraph 10S. Ces ondiag

with: Mo Ceally am coutused.sn the last

Special cie+ you were oF Was 2 Hala |
32

 

 
‘Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 45 of 115

“Tay whieh 525 you We ve Mush . —_— |
am unable +o 2 pprove another specia|

trey

 

\07. In Macch 7, 2017, Plamtt? pee
Sponded +o Defendant Polley 's latest denria|
of his Request for a Kosher diet refevredl
to iv Pavagvaph 100; by sending hee. another
Request / Crrevance explaimnin do her that,
in. the past Planhtt has Seabitied himselt
as a Chnishan, Muslim, Messianic- Muslim, and
even Jewish, that he has never wawered ia
his belief that the bod of Abtaham is the
upveme Beme ia the Universe: and that his
Sprcitwal [religions beliefs! doctrine Come a
Ghvat ht Lyrom the Torah, Bible and Quvan.

AddtHonally, Plantt? informed defendant

Polley that he no longer Chooses te place a

 

 

Neligious Marker oy Wimself> an ; iden Pies
only as 3 Servant of the Most HighlCod of
Mocaham), Finally, Plant ft informed Ms, Polley
that \+4 1S his ndecstodag 4yat Kosher awd
“Halal dietary laws are the same: +hat it
(W236 his sincerely held beliet to eat Kosher
which he has pvachiced for over 10 years’
and requested +o be put on the Vosher fist
JAS AR, |
: 3

i|
I

 
| Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 46 of 115
I

10%. On March 13, 2017, Jotul Jane Doe # 6
Cespended to Plank Is Request! Grievance hetevred
to ww paragraph \07- which stated: "You have
ito be mtervied by either an imam or Cabbi
te decide if you Céceve Koshecl halal.” And
casing: " Would you Ike to be mterviewed Lor

‘3 religions die} 2’ Eventually, Planhff! cub-
mitted a Peligious dtet reques + Poon te
Bonne Polley, |

: 104, On March 14, ACT, witheut ever beim
interviewed o aw Imam of Rabbi, Plavtit
Started to veceve what eC De Glassifies as

a Koshecl Halal tay. However, upon information
and belief, tne. only 1 ens on the CCDC menve
that ave teuly Kosher! Halal is the milk, which
is sevved wit \oreakfse, and the Lipton Tea,
which is served with \luneh and dinner, As
‘Shown below, Plankt? teceived this non Kesher
diet until he was releaced Feom COD on

duly 6, adI7,

 

 

lid, Plantit+ alle ges that the ovrange he
teeeved ov" victually every breakfast +ray
was not Ko shee] halal - ww that, they weve gen-
cheally modified Ovanges Hat hed NO seed,

34
' Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 47 of 115

\ Wl. Pia .iitt alleges that de Cheemds
che Keeeved on victwally every breakfast way
were not Kosher] halal - because they were Ciss-
Contammated with enelically mods: led materia lz
wat Cenera| Mills, Furthey, when Platt didn +
feceive Cheerios on Wis breakfast tray, he received

Chex; which is not Kosher] halal loecause it is
actually produced with genetic engineering,

 

' 12, Upon information and heliet, the bread
that Planttf peceived on neacly every breakfast
‘tray was not VKosherlhalal, because it was 2
 piecessed ‘hem that was not losher/halal ceck-
ied and at least pactally Pvoduced with

genet C enginee M1 Ng:

 

if (13, Upon information and belief, Plawt tt
alleges Hnat the ikems. he ‘Peceived Ov) his lunch
and divnec trays Weve not Kosher] Halal; and
| ‘merely the same tangs that Aramach fed to
other inmates without. Seasoning. |

i
4. Upon wtormation and belief, Avawia clk
attempts +o jusht 8evving Non- kosher/palal foods
‘to inmates CO” ned at ( be by preparing aad tooling
them separately: moan attempt a) cheaply Inc tea $e

i theve pvotite:
35
» Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 48 of 115

115, Plaanti£P submitted Grievance! Request
forms to Boanie Polley and Aramark 6utlining dhe
@ discrepancies in the Koshec/halal tyvays re fevred
tom paragraphs [10-113 Nowever, Defendant Peggy
(LLN.U acted with a deliberate indifference +o
Plamhftt's Pree exercise of Celi jon and hie
‘Serious Medical need of nubntion by Taihng +o
Remedy the situation.

Io. On or about the 4th day May Q0lT,
Plant sent a. Request| Crrevance to Sheatt —
Joe Lombardo outlining must of the issues
‘contamed a pavagrap S 43-116. Nowever, Defendon + |
hombarde aeted with 3 deliberate indifference
to Pianhff's senous medical need of autcton
and his free exesraise of religion by Pai lng to

t remedy the situahon. | / . |

| lit. AL all times herein, Defendants either
‘knew Oo” showld have. Known that it waslis.
Plawtif t's sincerely held teligions belief tg eat
only Koshecl halal Foods’ ag Ptarntitit 1s in ecards
held by LVMPD at CCDC , to have Ceceived 3
[fale diet as recently as July of 2Ot¥,

/ | |
A | }
(l {
Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 49 of 115

i 18. At all times herein, there was 2
policy \ practice dnd Custom vomulgated by
_-VMPD to shew a delibecate indifllerence +z

_ the Constitutions and Laws of The Vaited Stotes
af Amenca and The Stale ft Nevada. as 2
result | LVMPD gffi cers and employees Lee|
_empoviered to ignore vheic oaths ot otf, ce
end violate +he law,

| 9, Not aaly are +he Wrongs deseribed
, above and mM the balance of dis domplaint
Pursuant to a Pulrey , ractice andlor austom
Promal ated by LVMPD: but also due to
LVMP 's t¢ailuce to propecly train ids!
_ employees on Constitutional \aw.
Al | | - H
wo ; ll
ll df

37
|| Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 50 of 115

 

h COUNT XL |
Molationg ; Retaliation fur Filing 4 nevance

Support g Facts fo.

4 12d, Shoe tly after Platt { \ed the |
gMevance retevved to in paragraph IU, he began
+o fecewe cot ten anges on his breakfast +r2y
requlacly, Add tically, Plauttf began +o feceive |
Smaller fortiens on Wis lunch ‘and. dinner Tay.

— Val. Upon wtormation and. belief, Once a
defendant Lom bards fhecieved _ the an OU ANCL Prien ee
—P lank ft referred to iw, Parag f2. h IG, he ordered _
his Subordinates at Ayamark dah CCDC to refsliate |
1 yams Plow my qiving Vien fo ten oO Manges a

i i
and SMa len por OOS ot dod. oe

 

 

 

0, Therefore - Planbtt hereby alleges that

ithe Probe —tontamed in paregragh 120, were
Comitted Wa retaliation Son “Plaindite Seadin the

| QA evance Cefeyyed bo an paragraph to. Chentt

| Lombards ; and pursuant to Abe order given by
- Lombardo de secibed in. Pacegy aph lal. . a

| Co nt
{| : dl

i oo |
364

 

 

 

 

|
Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 51 of 115

(143, The onter given by Lembarde
desecbed im pereqeaph ‘al, Was given pursuant
to 2 policy, Pf ae 1le and dustom promulgated
by LVMPD +o retaliate agains} individuals
. who eagad e in, pre teoted L amendment
_ Speecl| aehvity. a | :

Me | |
MP li

 

 

 

 

 

 

3a

 

 

 

 

 
| Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 52 of 115

 

 

 

COUNT
Mulakions’ Retalahon tor filing lawsucts |
\_. ‘ thi Ww SU fiev S
jand Unlawsul deteinment. 5 gj fievence

 

i

a Supperhing Facts:
: FA On Jane 25, 201Gb, Plaintiff was

Walking through the Meadows Mall; when he noticed
; defendant ORR cer Dd. Hamm: who Platt? Kecoc nized
126 2 Corvectioas officer employed by LvaiPD a4

CCDC, Plaintiff nodded his head 24 defendant

i}

gj
‘Hamm and went about Mis way.

|, 1%. Upoa iwfarmation and belief, defertant
Hamm did then and there misuse a Jil call

|
and lie te On emercegency 6 evatoc: by. 2 lle in
that Plant ff Was scooped Ke jal pevedr J
aad walking Facough the Meadows Mell . when ye

Knew those allegations were Not tone.

|
i
}
i

|
tte Plowktd al he alleaotone.
RO, Plawkft alleges trad the allegations
| ontaned mM p2vaqragly }29 were aocnon Pre! puc-
suand to 2 peliey, practice and custom p to mul -
| gated by LVMPU te fetaliate agams+ mdividuale —
: ua Fling lawsuits against them; aad mM. an

1 empt to intiwidate Platt Law Canthnuing
re pursue and pic CASE NO! AY-ev-GO4(4-APL-PAL
|

t
/ Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 53 of 115

| Qn Shes by at ber seeing defendant Hamm
jand as a esult of the fachs and allegation s
Contemed m P2ragraphs [a5 - IAG, Off cers Jane /
John Does F-13 “of LVMPD had succounded |
Piaint.tf inside. of Buck fy, falsely deteined
him cand refused do let him go until. he,

P tovided nem with ID, Eveaheally, after some
heated exehanges with Does 4-13 and some prompt -
4 Pram his friends, Plank tt provided the
Otticers with \D_ se Ne Could Move on with

Ns day

(AB One Plant tt proviced Does 9-150

with AD, they admitted that Planttt looked
. Nothing like the allege J Suspect: and explained
tp Plant tt that Fey Ceceived aad all Maet .

- | SOmeEone had escaped Loom Jel! pesos and

 

: Was walkin irough Hhe mall. These offcene
. had told Pra mdf he Was. Pree to 40; however,

| they cefused to let Plaintitf go wher he —
asked if thew, stepping him Vad any thing oo
| +o. do with the. ¢,0, (Covrechions Officer) that |
Was in the mall, | | Be
i) oe Bc oO

I OS T
|

 

 

 
| Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 54 of 115

| 12%  Onee Planhtt asked if the stop had
anything to do wikh dhe 0, does 9-(3
“handente) Plant, became defensive and
a Started +o question planthtt avout how he
: Knew that a ¢.0 eal led them and refused
ite allew Planhft to leave unk they did a
Reco rls dheck on him. — a

130. Plinkit alleges that dhe facts con-
tamed in pareqraph M i249 were Committed
vho cehill any grievance andlev ligation Hot
Pan my pursue against Defendant Harm:

 

and _ Pucsuan te a fe Ley 4 2a dree. and duston oo

 

Promulgated loy LVMPD +0 harass and br

 

‘tetalate against andividuals who pursue of |
— | SNow S\gns tha} they Wray Pursue - litigation
i agzinst ~LVMPD and its em pleye es.
(|

po ee |
i | (1
ob | BS (|

U4

 

 

 

 
| Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 55 of 115

7 COUNT Xi |
Violations: Consprvacy to violate 15 U.S.C, £4 |, 2 aad IS.
1G U.S.C. $F 1991 and WGI- 1968; NR, 2003/0: NAS,
200.360. and NARS. A04GO(NY Commer Law): Ack 1 S| of the -
New, Const; Ack 1% ol. 3, Act VL cl, 2 and the
. iL, TY , TK and KW amendments of the V.5. Const.

6 AA , Fa ets :

 

 

  

y BL bn 4 IS, Plath filed an
_ || ended complaint in case no. LtH-ev~- QOUl4- APG- PAL.
- which s6ugl +4 bring laws against the enter pri se | of
Clack. County; inclu ng not only } Clack County , but alsa
LLVMP), the Gack tounty District Ato mey ‘% df fice ' the

| Clack County Public Defenders and cuberlimates! employees

a. de all. the 3forementiwned entities Lop velatn the

- Sherman, Clayton, Hobbs and Ricd Acts, Inalienable Cights
_. Violakions ‘ond _a host of othe divi | rights Vielahons.

 

 

-, . Bd. In tesponse +o the facts above m parageaph
| Bi, and because trey knew Piatt was very alose
te Stahmg valid. lawns 2 aimst tne for violatag
Naty -tonst law, the Ricd Act and his matlierable .

| Mghts, Steve Sisolak couspived with his. cohorts |subord -
mates toa inevease the County S Cacketeecng 2¢ buty
7 and anti- Compet tive Conduct: boy planning to implenent
the civil diversion Program. | ~ |

43

 

 

 
‘Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 56 of 115

4 133, The divi | diversion piogram talked about
im paragraph 132, would invest proceeds of the
Comady oF Clark; which were denved fom 2 pattem
ot tacketeesing activity back into +he Gown ty iM
the Form of Paying overtime to LVMPD oth fn
soley to donduct “the attaucs ot Clark County; ep
to Comm} ‘robbery, Ki deapping, anc " extor (oA "
of individuals who ngage in ordinary beneficial
‘economie! aommerc, al avecahens, and by Coaverting
4 warehouse owned by te Count wal cornoh be
de sevibed 1S anything other Han an adoumisteria|
Kangarap Court whe re admnsteatecs mMasquerad,

as Judges aid and abet the County of Clack in the 4
Conduct of it's attous Tacoug h a pattem ct tacked —
“ee and anti- compet: tive conduct: extorhine mdwiduals
on these (Cigats and Pro per by Giving duen the ophaon
adm Hing cw Nabihiby and torfitting afl Money

| Property and Constitutional cghts associated with tAa|
jor be. kidnapped and held hor Cansome by LVMPD
at dene, | / |

| 134. Vpon intarmation and belet Steve $156
delegated the hash ot implementiag/ plaania the we
(Diversion Program +o Caplan Chevatepher Tomesnv ef
_LVMPD. and Assistant Counly Manager Jeff Wells- whe
were to hashout the details of dhe atorenenth eve Oo |

| Diver Sov Peaguam,

Hu
(Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 57 of 115

| 135, The facts Contained in Pavagraphs 13a -
BY were Committed in furtheranee 6 r plan te
dostrack and Wil andlor redshak Jaaiact Pis.rtitf
for ti gating Case no, 214 -ev-004M-"APO-DAL. and
te aid aac abet CISings en the Las Vegas stap
i mone poling the exchange of Money along the same,

136. The Conspiracy desea hed in Pavearaphs
BI- (39, resulted im the injuries bbe by
plaohtt deseribed a the balance of +his

| com phaint, 7

i (37. Additionally, if not Por Jue focds contamed
aw paragraphs 13] - 135, Planttt would have been
able te Rp exercise. his inalienable Cight to
£0999 “in otdinac  benefic.al avecatians: and hire
an “otto rwe to assist him w vo seewting

li
it 4
i}

~

|
(Case Wo a4 “CV-~ bO4ly- APG-PAL,

YS
‘Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 58 of 115

COUNT Xi ,
Violations: IS U8C.65 1,2 ad 19: 1h US.0.$S 1951 and
MbI- 1908+ NR.S, 400.310; N.R.S. 200,360; and NR.S. 200, 460
na aa Law): Ack 151 of te Nev. Const. Art. js % ol. 3,
per WE Ch do and Hee DV, IK and XW amendment
of the U4, Const, | | . meen

   
 

— Suppo rty _Facds: - .

I 3g. AY all times herew. Chapter G of ‘the
Chvk County Code (cec) makes. a Suspect classiicahen
via ids le asladive. Scheme: by ther _s -

COLD disceiminateg against natusal Persons in

favor of avhtical Persons, BS |

  

139. : ht all fimes here, ne Stotel legislate
fecpors ot " G.04.(30 15 4. Prevent lousmess —
Prom being done om the public tiat of wey! vce
eco yo PRES Ign OP way see
| MB Oho shask the 4th day of Sophemier,
Ala, while bern employed by LVMPD and. donduchag |
the atts of “Clack Commy Hhrough Hhe ertoreemeit

ti

of CCC 6.04.130, Of brcers Bromley and John Doe #14,

aida and aoetting each other, did knowingly aad will-
Ihagly eqree to obstenct | delay an affect “eommerce: with .
The meaning of 1b V5.0. € 1951 (ON(3): by Palsely de aiaing/

I
|
i

Citing’ Plabtt f be |
el ne . Plawtr: of a}lec dl bea enga ed iY th of-
| nacy , benef cial \ cconddne comnts do aeeclie “ot 7
Prevng botHed water whicl Wat purchased from

!
i Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 59 of 115

an intemnationa| Car ovation and den ved £ rom Ssouvees |
outside Yhe slate, to thiesty tourist from outsicke
the state and countey at 3 Competitive Pvice.

i | Yl Dotendarts did then and there commit

| 'tobber ; within the meaning ot N.R.$, 200.320 and
ithe Hobbs het and an unreasonable seizure by im ~
pounding Plant tt 6 Cooler Frou witha his Plesence,
wthout Vis donsent, aud Under dolor ot offal

aN gt

! 4a, Defendants Comm itted Me dvimes above

i deserboed n Pavagcaphs IYO -~ (4. m fur thecence fe

? plen to aid and abet casinos on the Las
Vegas Step i monopelizin the exchange ot ; ;
Money glen the. Same, Additicaally, the acts desecibed
M4 patagere he LYO-141 amount to “extorhon, within
the mMmeanin ot the Hobbs et. becausd the ott cers
did transter Plant tt ‘5 ab. lity to enge in on -
Od macy benefical WVoeetion +O dasings. and other

1 Corporations along Poe Las Vegas stp, 2ecepting

| Thee salenes. ang os tions as county em pleyees

 

along with Fhe Prospect of advancing within fhe
| enterprise of Clack Cowmty 25 Consideration for
Vielshag reir duty f, vphold +ne low. .

 

Ht

i

1

7

ii

iI <j
i 4 |
ul

.
|

tt

it
Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 60 of 115

43, =LVMPD and Joe Lombardo ave lrable fo,
Yee Wrongs deseribed A Pava caphs 140 - (42: because
ty have ofdered {heir cubonfeste. be commit these

“vielohens and fyi led to Ge rere bean their

employees c/n Const: dutional
Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 61 of 115

elsbeas IS 0.5.2. él) ods 1B U.S.¢,

| ‘WMG (16%, NBS, 200. 310° N.R3. 200. 340° ants tee

| ke enn Low Me él cf Ye New tonst: Act 1 S Bel 3,
df eye Cink IV, K aad YY Amedments

 

! YY ‘ all bee here, Plant, {f Was the
~-f Passesser or 32 val vod hendlec satte ¢ td from
_| The Se athern Nevads Health Disheet, - y “ "

|

i
it
f

i (45. ‘dn. OC - alooul the. (aun ja 6 ep tem
pa, at about 10:00 am, within the 1 Sethe
toda Cosh ile ben emp loyed by LVMpD and
aics of Clack Count Nie h the
- aHenpled entorcenent of of Cec 6.04, 3d, bal (Cox did
P Know, wg) 2nd wy AN Me ly ebsteuc, dels =v aad’ atfeet
| ‘Commer and Hie Movements of articles and Com-
dl. Modities in “Commence? b “extortion, that is Co
did wrong ally obhin con trol Over Plaiadi {fs . My |
ito og 2c e@ tn. {Me | ocdinar beneficial | economic] dom-
. meceial avecation of Pfovs dying bolle) water hol |
was purchased Loom an mternatignal Corporation ong
: idecwed Poo sowrces outside the steak to thirst
rowers} {row outside the stale and counts at a ome
pet, tive Price: and transfer said ability to Cosine end

oth c Coc oratpon lon a5 2
€ p 5 a 9 ee | Vegas Steip, |
"Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 62 of 115

Tastherance ot 2 plan to aid and abet said aasinos and
Corporations in mono pelizing 4he exch ange ot Money
hug the las Vegas Sta; By " alsely avzeching RELLY
Plan dtt merely hecause he Was walkiag ww, dh a
doslec and bnowa 4o sell water on the Las Vegas

Shop.

A Ub. Sgt. (ox did dhe: and there commit “extortion |
and “Coereon' with the meaniag sf N.R.S. 207.196: by
Als isswin Plankt ¢ 2 mis demeanor Warnin and
threatening fo 45¥e all of Plaattt'. Money and
Property it he Saw lim aq2in. Syt. (ox then showed
the County's intent it econcmie protectionism
dor Catinos and dorporations along the Las Vegas
Step by Telhag Plan ditt hot if he sold water
by the Convention Center Phat no one would care.

/ (47. 24t Cox took the aches deseribed in
\paragcaphs 5-6 pursuant to (CC 6,04. 130; a
‘policy, practice and custom pvowulgated by LVMPD
te havass op. whe walk with doo lers and eve
Known +o sell wot Hed Water on the LV Strip
and in dathecance ot a Plan 46 aid and sbet Caswor
and other corpot ations o/) the Las Vegas stip iv
peers the exchange ot Money along the Same.
! 7

7 °C
Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 63 of 115

\ \49. if not Vor the aetioas ot Deferdant Cox
descciloed ma paregraphs [49-147 Planktf would
have engaged im +he ordinacy ; benefical , economic |
(Commercial avocatan of selling bottle) water which
(Was purchased Peom an lnterina tone | Corporahon and
derived froma, SowrceS in the State of California 4
AMesdy dour s4 ftom outside the stote avid Country
at +e dompetitve Ovice of 4 1.00, generated at
least $250.00 - $300.00 from sid avocrtion:
_ deposited the proceeds into his VS, Bank hecoun +
which has interstete branches and \s ghen te
Ldustomens outside Lhe state: and yee A

the 2foremeationed avocathon indefins

‘|
[!
il

4

9. The burden placed va interstate and

| Foreign commerce by Sat. Cox Through the entorce -
ament of COC 604.130 desecibed above ‘in p2cagcaphs
s- 4% Was excesSive and unreasonable heeause

| abs purpose Was tot pubire sattey but vother
(fconomi ¢ Pvotectionism: cesulbn in the sbtaiming
at wronyha| Contral over Planttt's inalienable

j

tights,
i

SK
“case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 64 of 115
COUNT XY

Violations: 15 U.5.0. $61,2 and 15-18 USC. $4 1951 and ul -

IU; N.RS. 200.310: NAS. 200,360; and NAS. 200.460 (NY

Common Law). Nek lS] of the Nev. Cons}, Akl eGel. 3, |

Act. VI al Q ond the I, Vv, Ix and XW. amendments

ot Phe US. Conshdutun,  _ —

Supperting Facts.

|

| 50, On October 1 Als, wile being employed |
by LVMPD and toaduchey the offers of Clark, Coury
(Pheough the enfurcemert of (CC G.04.130, at approx-
imately 1.00 am, aidiac aad ahethung each othec, a
| Detend ants Cipriano aad Do e 4/9 ‘did. knowingly aud _
W illagly agtee. te obstenck 4 delay cand atfect ‘ommerce,”
land We move ments of acti cles and Commidities in
“Commerce: by “extechon, Hot as, defendonts did
| vvireasonably and falsely aerest for havi ng 2. dooler
and being Known +o sell bottled Water én the a.
Las Veqas Steip; Thereby oblong the w ronetal conto] —
waver Plaintiffs ability +0 enaage in the 0 rdisary pberehca)
avocstion of Providing ‘bottled water Hat was pur-
itnased from an international Corporation and dered
From sources. outside the stele to thieshy tourist
from outside dhe stole. and comntey Cinahenable C ight)

 

 

 

and lronstean . said abi i. iN) to Casinos and Corporbaas

on the Las Veq 2s Stevp, a therane of 2 plan to.

| aid and abet said casinos in mono polazin the

a exchange along dhe 5 ame’ accepting thee ~ salanes
| 52

 

 

 
~ Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 65 of 115

avd Positions as County ewphyess, along with the
plo spect of advancing with the enterprise of

Clack | County as Considecation toe Violating their
duty fo uphold the law.

: (SI. Defendants did ther and there Commit
“cobbecy, by teking £74.00 and a doolec filled with
about GO vottes ef Nestle Quel te: water Prom
Within Plaintit 5 Pie sence, without Wms Consent

. 154. Sgt. Doe # |G did then and there ad ond
aloet+ in "ki dnapp: " Plaintiff within the Merwing

of N.R.5. 200.310; by renspochag him +o lhe held
ad} dene.

 

[53. if vot for the "Kidnapping, ‘cobbery,, and
“extorhan’ desecibed above in paragraphs 190-192,
Plaaltt would have genecated at least 4 166.00 mire
feom the ordinary, beneferal qeeation deseribed above
in paragraph 150, spent ak least $20.60 on see
teow entecprses li ke Wal - Creens and CVS, spent at
least 419-20 On food from restraunt such 25

Eas of Sandwich and CWipstle: and Finally cle posited |
Me Qvoceeds st his \abor wate his V.S, Bonk hecount

40 Engr e m the ordinay , beret icral avocation described
aloove! Tindefvnotely ] |

 

 

 

53
l Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 66 of 115

ISY, Defendants dom tted the Wrongs described
‘m p2vagr2phs 190-1593 purcswant be a poliey, ptactice
ad ductom promulgated by LVMPD +o \avass people
(On the Las Vegas Steve whe have daclecs and are
Know to sell water on it, Cee 6,04. 130° ma rr,

| Cebshaton Lor Planditt tiling dase nos A-lY-70325/-¢
cand 2:14-ev-00414-APG-PAL; and in Luctheronce of
ih Plan bo aid and aloe} dasmos on the Las Vegas
Strip in mone polizing the exchange of money along
the game | |

i 195 | The burden Hat Defeats pieced on
aterstatel fore: gn Commerce de seribed in, paragraphs
190-194 waslis CKCES Sive, and vAre2scn ble: leesuse
their achions amount to economic protectonism aad

are not token tg enhance police sat tey,

: 16, Piavatitt was late, acquit ted at teal

(on a directed verdict for Yne charges Stenting
From +he Packs donteined in Pare tephs 190-1S5-
Where Cipmano admitted nal he ha Not w. tness |
|Plaaditt aetwally make 12. Sale of fopose to make

i}
y

id
tl
Wo.
i
i
7

i
i
a -
|

H
Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 67 of 115

. COUNT XV

ATGNS! 15 US,¢. 6S | a and (5. 14 Lf |
1%- van at i 18 USC. $8199) anc
ll (168 NBS. X00.310- N.RS, 200.360. NR, 100 ae

(NV Common Low): Ark Lgl af

i MMO, LOW i 1s the Nev, Coast. A 4 4
Ack WL ¢) a and 4 tT ALAS ol.3
aan ond the T, I, K and XW of de |

ih.
"|

  

 

‘|

BT On the 13th day of Februsey
between the hows of ne morwery , 201 t

| . Sam and WilS am wid:
ith =. WMtorfo, , on a am, wit
Vee 7 Va “ ferries arta of c lack County, Deferdants
I rh $ an mee , aiding and abethu _ @ach othey, | |

iwhile bevg employed
| mploye LVMPD- ad Condu Inc
the atts Zs ot Clack Cal Shroagh the ae

gree to absbou, delay a) sthcl gee tay

the articles and |
Commerce: by .

ang Fully btn. .

ont Commo ohes 1
jEXortion, that 14 defendants did wr
| age ta. the
\ econome| Commercjal evo cation

Control of Plan htt 's bility |
sade teneiciol, ecorom el rnce

at provi ding bottled water trek wy
| : f ther Was pucche

1 av\ intecnations Gor poration and ‘ev ns et. tam |

| Sources outside the stele ty thirsty toacist tym
County at's. Compelidive

| Outs dhe Ve stole and
Casinos an d other .

Phice * me troncter said ability +o

. Cor poy aries along th las Ve cs Shan.

acces tng Pasa bt” beemcce he eS ¥ "y rabsely -
OS

4
ct __COmwme ree
é \

® was iA Possessvon

I
if
Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 68 of 115

a 2 cooler and Known fo sell bottled water
(on the Las Vegas shew.

t 19%, Defend ante did - {yen and dhrece
Commit “ololoery, by taking a Cooler Filed with
aloout NO laotbles “of Nestle Pucelile watec
tom win P\anhtt's Presence , without bis
Consent,

: 194. Vefendaaks did nen and there.
Comm, + Kidnapping; by moving Plainkht shoul
40 yards and down nm elevator aad placiag nim
HA ye loacK of av) LV MPD vay. to be APans-
ported to CODE, OO

160. Ff wt Lor Defendarts' acdiors deseriped
i pavegcaphs AST- 194, Planktt would have gen -
leraked at leas} $200.00 s1 revenue From
the ordinaty, beneficial avocabien deseribed. ‘4
Pareqraph \97 | deposited the proceeds of his
labor into bys U.S. Bank hecount and en aged
In the ordinary, bereticral yvoce\ien 10 Jena

 

| \Gl. Defendants Commi te, ther actions desecioel
nye pacaacophns \97- \60 Pursaant to a policy, erachce

and Custom promalgated by LVMPD +o harass
People on the Las Vegas Step who have Coolers
| 5

i 3

i

 
Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 69 of 115

“ond 1A far the av) ot a ol +

| Neranee id an
pCaSinos ov the Los Veo “she “< nies
ithe <xchange of Money along Wny-¢ Same J
WA Addiheaally. 7

| long ¥\ Yecause defendants de call
debained a Mexican indi dual Who was ale, a
”, sel woth) e,| Wate; on the Las Veg os ¢ Lea
be is samme bi me that they dle liined pis. ee.
| | decided te lek Yoh wdiui dus] 9° :
or a. Wwalming instead of bakin hin ty >|
In they did to Planttt. Plaintt alleges )
thst defendants boo kk their acti Ons 7. Secloed
1. Caro ee P7-VOl a. Cetahiahon for ;
Plait Vikigad ~, -
Gating Case nos, Qi4-ay- (Y- 2

| ead A-\W-0J asi 20 adler with ; ie ne u

2 Avmus.
i Ty 1G
| we charges oa ty 7G Gut of fhe Meident

deserved \A pare hs~ |S
eventually isms. ? i. 7-162 were

ul . 64
" Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 70 of 115

bo — COUNT = UT

Molations: 15 U.5.C. $81, and 1S, 16 V5.0. $$1991 and
AVGl~ 19GB; NRS. 200,310) NK. 200.380; N-R.S. 200,460
UNV. Common Law) Art | 61 of the New, dost Ack. lee 3,

“Ack, cha, aod the £, IV, IK and YW amendments
ot dhe VS. Ceast, oo

 

acts ‘

o tin |

    

  

ad OH On he V1th day of February , AGIG, with
| the UAincorpocated area of Clark Cunty » belween the
. owes of AS00_ aad _ 100; while beng employed by LVMPD,
Conducting the atfares of (ark County Hhvough the
jeatereamen!. of (COC 6.04130 aad acting upon direct

lorders fem. Sat. Cox: aiding and abetting each other,

(BAM and Schaffer 3id Keowiegly and williagly agree

ito arkheally seduce Hn ay af bortel wie.

On \ R Las N@Gas | gtr. 1 yO eheucking, dela LyaG J ad
at techsng / j : i ) J

Comme ceet. and the “ Movements. of athe les .

4

 

and Commodities AN, Commerce? by "extorhoa: and
| "Pale acest Anat is, defendants did av res} .
: Plan ft mecely for walking with a doole ¢ and a
bewg Known to sell waler on the Las Vegas
sSAn Pi Yhereby - W fengPully olhauning control over .

Planhtt ‘5 ability to engage an ve 6rd ary —
{i beneficial. avoeation ct Piovi ding . bottled, Wate c

that was purchased fiom an \ntemational

do rporahon aad derived fiom Soulces cuteide

Sb

 

 
Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 71 of 115

the State to thicsty fourist fran outside
the Stale and county a4 a donvient loc -
ahon and 2 Com pet kive Py ree and tronster
Sid ability bo Casinos and othe- CoParahons
along the Las Vegas step; accepting theic
salaries and osskions 26 Cound employees
along with the prospect of advancing within
one ea renee it Clark County 2s Consid -
se caon oc Violahag their du oO
th tbe 4 ty to uphold

a

|, oho A Deteainnts did nen oe Were Commit
| to cys 2RnNG 2. do oler illedl with a ,;
60 ae of wster Prom within Denhitt
presence, Without Wis consent. and ‘Kidinappin .
by placing Planttt in the back of an LVMPD
en to be transported to C0DC. |

!
lob. i not for the achons of defendants
deseviloed A Paragraphs 164-165, Plank! would
Ihave generated at least 4170 from the orduaty ,

| benet. c 12 ava cathan of se\\, a4 wW atec to dour) s+

tram outs, de the stete ond” Count ey at 2 com -
Pet tive PC c€ | deposite) dhe Pvoceeds of his

\ebar into his A~S. Bank Account; where it would
hove been used ty pucchace Wiccre vods and set-
vices in aterstete Commerce, go thet Plankht

$4

|
|
|
|
|

i
u
iH

i
i
be
/ Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 72 of 115

ould engage is Me atoremenk onel avecah eu

\ nde§, nately

i 167. Defendants domm bled thee achons
Gontaned a P2raqcaphs [G4 - 166 pucsueat to
ccc 6.04130; a Policy, practice and custom
Prowmlgated by LVMPD +o harcass and arcest
people Who have coolecs and aye Known te
sell bothed water. wn Cetaliehon for Plank ff
Vkgahag Qase nos, ai 1H-cv-O0HIH-APE - PAL,
/A-\W- 703291 - ¢ and | other Jushece Couct Cases:
aad aa fur Mer ance of 2 e lan to aid anc)  zhet
the Casinos on the Las Vegas stnp in meno -
polizing he exchange ot Mo Ne alang the Same:
there ley Wa king Pre lucden Ahat dtetendart s
pleeed cn | imter stete “dommerce excessive
land —unccasoneabl-e -

 

| AGS. Plant tf was Lomd not guilty oa
tol for ne Charaes Skemmin “ood, He ;
atreck deserboed A pareg raghs Ib - (05. where
é defend ant Schaffer adwatked Hat he never
S2w Plank ff actwally make a sale or Po pose

| ty make. 3 sale.

G0
| i
_ tt

Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 73 of 115

|
iy

i

| COUNT IxX |
Wdlabenss1S V5.0 61,2 ond 1S; 18 5.6.48 199) and
HAGI-14GB. NARS, 100,310° N.R.S, 200,320: NLRS, 200. 4U0-

(HW Govan Ls); Ae 1 S| of the Nev lonst Ach I S Hol,
| “Act. W (\. 2 and the IT, W, TX and XV Imend ments —

of tne V. 5. Coast.
a Ou or tine

   

in co) On the alst day of A rh, 4016. bebwe 7
the Wours of 140 and ash. i the un a

| incorporated area of Clack Counky , while bene

it

: jeenployes lay LVMPD, and Condachng the aftarss -
-
!

of Clark County by enforcing C0C 6.04. 130, aidinc

pad bethiny each other, Cacris and Cipriano,
f id Knowingly and. withagl (agrte tq arkf eally |

‘Teduce Lhe. Sup ply of lobbed Water on - the

. | Las Vegas str, by obstrnchwy , delaying and otfec}-

er
ng  G0mmerce | and the Movemen te of achcles

| . 4 .
. and Commedihes. id ‘Commerce: by “extortion ond

|

 

"fale aerecke Mat is barcis did accest Planktt
for having a cooler and beng Known to Sell
Water on the Las Vegas skc\p; the reloy dlobaning

 

|

'
,

 

|
- th ne w Congtul Contre] over. Planktt ‘ ability ty

ti

| .

| engage iA. the harmless , ocdinay. — benebicval avecahon
|
|

for Providing Hasty towrist from outside Yne

. | stole and ~ Country with bo tied Water Mat

, a Purchased Peom an international Corporat on
| | Gl
l Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 74 of 115

dad denved from sources dubade the stote
34 2 Compehhve rice: thereloy teancferiag said
bility to ¢asimos aad other Corporahans along
Me Las Vegas stoi, accepting Mec salaries
aad osihoas a5 county employees 25 Consider —
[eke foc vi lating vec suy to vpliold the
_Vaw,.

\70. - Additanally, Carris also interfered with
Plan ff 's pucsvict ct happiness . because the woman
Hast Pla nttt was talking to cefused ty give
hw. her Number: aya diceck result et

i . Rrres . ol . . .
® Caccs. (SAKANEE Placing Plaink Lt in hand -
| ceubt. for Mo eason.

|

    

. . TL Cipriano did then and dere Commit
_ fobbery by Taking 2 Coelec Ved with PPO.
HO bettes of water from within Plaid Mb

Li . ie
| Piesence, Without his Qonsent and under Color

of offical cage.

I \72, ' Defendants did hen and there Comm
Kida pps \ loy Placing Plank tt i” the back oT

Re LVMPD velnele 4G be trans ported to Cepe,
\
|

(a
/ Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 75 of 115

/ 173, Defendants dommi bled there achions
pucsaant to CCC G.OHBO; a Policy , Practice
‘2nd custom promul srted loy LVMPD to harass
‘peeple whe have Coolers on the Las Vegas STAD
” Cetaliation fy; plant Af Lids hing case
Nos. 3 14-ov-00414~APE-PAL , A-T4-703a51-C and
gethag the Case dismissed tnt resulted from
| Plaintiff's arrest by Cipriano on IO1I/15 (see
Parag aps 150-156). and in tuctherance of a plan
to aid and abet easinos on the Las Vegas Ste.
|, WW monspol izing Mne exchange of money along the

| Game,

i
'
]
i

| 14. if vet foe dhe False Arvest described
—— alove in par eqcaphe 164-173, Plamtf would
| Raa No} eve oe sul jected be the WRNGS
described in xe acephs 49-62 of this complaint,
3nd he would nave Vie ls generated ak least
4 aS0 - 4390 from Lhe ordinary herefic.al
avacetion deserved above , deposited the proceeds
Jiate his U.S. Bank Recount and en aged

4 the otocemertoned Av ocatien ‘ade nately,

i

 

 

 

i

| (3
| Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 76 of 115

ii
i

COUNT XX
Nidahons: IS. V.5.0. 61,2 and 1d~ ig S00 eel4sl ond

(MGI- 196%. NRG. 200,310. NR.S. 100. 360; and NBS. 200.460
(NV Commer Law). Art | | of the Nev. Coast: Ack ls el. 3,
Act YW el. 2 ond +he I, Vv KX and y amendments.
of the US. Constlwhor

 

| ATS, — ba the 23d day of June, AC61G
Plaintit Wade Special Vis sitatien te | the |
Leas. Vegas. Jushvce Cou. ct letore. Pro Tempore a
- Judg 2 Helly Stober ski. iN @2se numbecss
ism Aya T0 and \GMA9SCCX- Plainhte iaremmed
| Steb ersk, Hak bis. Counce | Nad 1 performed. ae
dehcrently: and Hak he wished Ie Dismss
- Lis Coanzel and withdraw las. Ple £3Qa- Because.
Plank fl wished to execeise hic. tight to
Ale gs. the Courts , Stoherski, at the Cequest _
“ the ¢ | ler) County Diste, ct Axtomey Ceoedel
4 Pland ff inte “auctedy: and. refnced 4,
Plawhff to attend Wis. othec eouwt J- vee -
(Case Nos.s lOMia449X, \OM13051X and \GMi3055 xX):
Causing bench wavranke te be sesued_ Fe, -
YP aint th ayvest, Derencant § Stobers\\ en. .
—idowbled Plaats bail arom $2 000 te $Y Od0-
merely becouse she Saw tak Planattf had
| ceveral open. Cases Tot eng aging in. the bene tic (,

ef

|

 

 

 

 
Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 77 of 115

6reinacy avacatisn ot providing bet 4led Water
ey peep le in the middle of 2 :
‘faking Jy heal Cempetive price} apparently
ton ge Ne ttee: tad Plat tf is
1° adiidval whe 1s Custo mas, |, C4142 4
oe interstate and foreign bommecne 7 a

/

i
{
i
i

6 . IT, U pon iatecma tei and belief’,

; ebevsk, aceepted hey szlavy ac a2 Pro

| Tempore Ju dge and the Pre se ect C #

H becoming permanent Justice Oo the Reoee

ley i po 5*" Jushee Court - as. CONS id-
/ AtidA Or. Vio ahin h ‘a ; |
| le ee g e duty t¢ a he lel

‘ey MTT. Furthecmere, lf not ta,
\ o ecski S 2étians , Plant ff weoulel have
/ EEN 2 ble te see k he F 4, } Competen 4.
i parale ale and | 4 fe a
Wy | j . - ° . “ o“niey $ to he ip

Ww ofin tre Claime le Now brings

iJ
ht
ad

cin the Com Plant.

On)
Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 78 of 115

Vile - COUNT XX

LMiolabienc: 15 V5.0 SS] Q. Jy 19718 V |
2 |, Nd 12 3.0.88

3nd 116) -|9b@ NR, 200. 3/0: : BEC - v7

NRS , CG. 4ellhy Commute Law); ay gi | of lie ‘Nev.

owt: WL EE ol 8 AAT th a. dad the c,m

ye
i LK
i] ~ ( g

TX and XIV amendments of the 5,

i
id

& )
=
Ds
Oy
‘So
XN
= Os
Dy
OR
MS
wo
>
a

 

 

—ATB. a the Ist dav of d
. a a hal Qe. OU™uN
the News of I79¢, Wii or be we Or ae
ow le being mph yet by AVMED - Bod Conduchne,
the AP Fas ot tel y
of eer a: Comaty Froude He. eptorcement
6.04, 130: Sab. Cox and Sat. Baker
, 4 ake aidin
a lan abetting eaalt 6 thee did Vion, gly. and 7
a eat a do. arte, ally Reduce Hie Supply
. Pe tle Water along rhe Las Vegas Strip,
ditch , che lay ‘oO sod ort rechng "Commerce, LA
- toe outers articles Pad Commned, hes in
| Commerce, by “exterbier” aad ‘false arrest" thet is
| detend endarte di id. ar, sesh Plant tL for simpy having :
Ja. Cooler wi th * tobe’ Ws Lop node, ani beng Mean
re sell Qottied water on the Ly Step’ eventh :
C1 Yen ugh
They did not witness Pls. rtf make 2 a 3 os
ye se to make 3 saci the by wCongally 6b bencag
Consol aver Plainttt abil, ty ty oP ge ain Lhe?
¢

auwtines ‘cial 2VUO-

|
I
i
|| f $ r
[aves a ANY eres eal, CConams
ation of Pov ding berthed watet dy thcely
|
, Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 79 of 115

howick fom outside He Shote and Coun bey af

3 compet tive pr ce.

i 174, Defendant. did then and there comme
_ taebvery; by tahing money awd a Cosler from

yee We 4 ANG
/ within Plaines 5 SN ESCACE, Wi Wrewt his bonsent
Land vv) der CO \¢ c at 6 f as | tr gl.

| Su, | Defendants did tern and Phere
Commit Kidnapping; by placing Planherr WA the
clack ef an LVMPD yan to be - cancpocled to
Cede , ageinst Ws will.

fb \Sl.. Dehendant Carrs, hnowing about the
22 tions ot Cox and baker described above { ")
paragi ahs \74- 130, and a an o ttenpt te aid
| and. aloe + ¥he S Ame Crimes, did thea and there
Comm) + TVaud | and perjury by atlesting te doe
feck Aweh Plant Lf iole-ted tro 6.34. 140 and

Cte 9-66.5 30 | eventrush eseqs had not witnessed

| Mhe allegzhens made by Sgt: Cox and Sg, Bakes

i
|

- ) $2, IF not for Defendants actors, Pla. ot ft
i would have generated at least § 26Ce Pow prodigy

 

 

 

| -
| botHed Water - nish tours’ Grau gatside he
(Stete and country ata compe ki tive Pree; deposit c|

|
t
tt
, Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 80 of 115

(Contiomed Lo hogs in) in tepctate ol Furegin
oly.

' 1 fs
4 Carnmece € inde iva

183. Defendant committe) ie achiaw deo

tribed aleove in peragraphs 176-16] pursuant te
(CCC @.04,|30 a 6.96, 030, a foley , prach ce and
(Cu Stom pfomulga ted by LYMPD +o ovrect pee ple
Whe have Coo lees and ave V now \. sell Wate?
jen He LV Stay, ia vebaliation fe. Plainket

(ke Cei sing Wee night +o OCCESs We Co unrbe by

| lh gatiag Case Nas A-j4- 79325] -¢ and Ai l4-cv-OG4/Y -
ARC-PA. and im yar thecance on 3 plan bo id 2hd
Ver eveme vo GW tHe LV stew a mone polozne, {he

exchange of mone along tie seme.

|

|

i
[
i
i
i

 

fo

li . 1 \ i

| Igy, - The ep f beclnen +o PArCsne Charges
f Sgainst p lant ff Pir the aot S . ¢ So , 7

i ae! Zson = \y)

(p2ra raph 7% -( 43 ‘ ond if hot for said

achions, Plaintifl would Wave been able Le

| y . s i
ie bral ) Ce peteat lesal as ciskanct ty hely Lyris
‘b Ci "4 Lhe ¢ \oi ns se Viow lo fs 49? i " Vy) $ Com P be 4 b.

i
|

|

|

| Gs
: Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 81 of 115

| COUNT XXIr

| Moolaticns: 19 USC $81, and IS- 18 V5.0. $8 [99] and
(AGI- OB, NR, 200.310; N.RS. 200.380. and N-R.S. 200,460
ANY Comman Law). Ack. T $1 of the Nev. Coast: At.1 6% ©
idl 3, Act WECL A and tee T, ZW, K od YW.
Amendments of the VS. Consk -

ARS. bn the 13th day of July, 201G, Plant
filed 2 MOTION To Dismiss AND STRIKE THE
UNDERLYING STATUTE AS UNCONSTITVTIONAL and 2”
MOTION TS QVASH BENCH WARRANT iA Justice Court
Case Nev IOMIYTX: however Judge Conrad Hatten, on _

ithe (4th. day of July, 2616, in furtherance ot a a
Plan to. obstruct, delay and affect “Commerce,” and coe
he Movements of arhcles and Commodities in _ Oo
‘Commerce’ by artterally ( educeng the _ Supply ot bolted a
water on the Las Vegas strip and to cay. Plantft .
his ight to aceess the Courts : did temanl Plaatff
into dustody en dhe aloove merhoned case number |
and ap parat the Pulte Defender against his Wi \\ oo
and. Withouk his Consent. _

196. Upon iatormation ard belief, Judge Hatfen
did aleck the other Justices of the Pewe about the
Motions Filed by Plarnttt deseriloed paragvaph 189;
and solic bed then +o Cemand Pla th ante custody
| G4 |

 

 

 
: Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 82 of 115

on Cases that he had pendeng before them,

1$7 The facts descabed ia Pavagraph ISG
(were Committed 1A Puckherance of a p bon to
deplete plant tf. fesources by Forcing hum to
bail out on invalid chavges again s+ him andlor
to prevent Plandtt from evga Ing in the harmless,
ocdina t benef. cel ( economed Comicere'al ayocathon
of prove ding ho}Hled water to Harsty foun ¢ + Faw
outs de de state and Comntey: at 2 competitive
price. a . a |

 

- — 1&&. The file and Conspsfacy described above
ta Paregtaphs 1%9 -187 placed aa even were sub-
Stental burden _6Nn mterstete ard fore’ y Commerce;
becauce de Water, Plant tf would have 50 Id wauld
have been pacchased from an interns tioual comotatian
and derved. Pom Source ¢ outside the state: and ,
the proceeds of his \abar would | have. been deoas ited
late his US. Bank Account Aldihoaally, the ackors
a descryed F VA dws Count resulted 1A denjing .
Plaattt “secers to the Courts; by Keeping Plant ff
eWay Prom his legal Work and Contined iA a jail
(tad with an inadequate low Novary! legal assstan ce
nat Would not provi - Win with Smo lie te dvoft
. documents ; Cc esultiag “ extochon™ @ Brak bb's
oe alrenable rigs and hic right to "200ess the dourts

16

 

 

|
/
| Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 83 of 115

184 On the ATH day of July, 2016, while
Conducting the att sins of ‘olark Cow and
acting fusvent to 3 ConsPirac to Prevent
Plank from £9 aging wn iM er stohe and L rei n
Commerce and aceessing the Courts: Judge Enc
Coodman , did Cemaud laniff into custody and
(Appoint the Pulole Defender to Plainktf against
Wis ral and Wi Wout his Consent: resulting in.
pextorhion’ ot Plaind tt ': inalienable rights

|

Bad i« Cight to geeess the Coucts; Knowing
af the Policy , PPactice and Custom Promulgated by oo
the Clark County Public Defenders Ofhice te Sol
below ADKT Yl Standards. a

1 \90. Because f the actions of Judge Hat Pen
aad Jud Coodman, desecibed abave rv p> Cagraphs
199-189, Phinktf was vaable to file Petiheas foc
Weots ot Habeas Corpus in Justice Court case nos!
I@MIYTIYX and OMOIS AX: Produce any meeninefa| |
“Veseerch andlor docaments in case nos, A-Id103a5/-C
end XIM- ev OO4I4-APQ-PAL er work on is Appeal

| Leom +he denial of 2 Wet of Co cam Nokis | Hebeos
Corpus that Was Pandin A ne NV Supreme Court,
lFucther, because defen ants aeons Cesulted Mm Plott
beng domtined at Cane for a5 days; he was prevented |
vom enerer Sing his ialienable Nght to provide

i
looted weaker which Was purchased from an ‘nte’-
| 7|

/
if

 

 
4 Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 84 of 115

national co rporahion and derived from Sources dutsicle

Ane 6tete , tk Haiesty tourist From outside the
Stote and Country at a dompetitie p fice.

! (41. \f not toc defendants actions (described .
Aa pacegrephs 185-190), Planttf would have generated
between $1000.00 to $13,000.00 fram the ordinary ,
| herefcarl avoeatoan 4g se Ihag lottled water to
tacsty tourist Lown outside the stote and Country

‘aad dotsined the assistunce of. competent lega|
assistants parole als and lov attorne ‘; 1A
Wigedeng Case nos: a: 14-ev-d04lY- APC-PAL and

A-V4- 79351 - C,

 

192. Detendants: Committed their ach OAS “pacsnant
ty CCC G. 04.130: e policy, pre ctree andar ductom .
promulgeted boy Sndicial ’ otf; cers employed at the

Res, onal Justice Center to chshack Cuach access

: Pro Se Iki gents, and Ww furtherance ot a
iglan to at and abet C2AS\ndS ON the Las Vegas

StAip a monopalizin the exchenge of Money alan |
the same. J } ? J

 

/ 193, Adderall i the dombinaton ot Judge Cooduan
‘oad Haten 's intinn akon, along with the inadequate
law lilevary provided at (ede Chilled Plant? in
Akigatiag case no. 2:14-cv-do4l4- APE-PAL

 

Td,
|| Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 85 of 115

| COUNT XXU . —

— Mislabions: 15 U.S.C. $81.2 and 15-18 U.S.C $6 1951 and
(Wl- (962° N.R.S, 200.310 NBS, 200. 360. and NIRS. 200.460
SUNY Common Law): Ack I et of He Nev Const. Ant 4 4
ol. 3, Act VG 2 and Hee I, WW, KX and XV
Amendments of the V5. Const.

WM bn dhe ITth day of September, a01b, belveen
the hours of 1400 and [B45, within the uniacerpereted
_ area ot Clark County, otf. cecs Dobbins , Jes ag 4
Hatehine aad Jane Doe # I7- did Knowingly aud

  

 

 

willingly agree. to articishly reduce the sunoly of
agly fee feduce pply ot |
bolted doles an the. 2 Nee step, oad de

. Iolostewet : delay and afte “Commerce. and. the movemenls
(tO _arkedes. and _ Gommadshi eS in “Commerce ; Ia thet, .
_ | De fendant 5. did . Nalsely acrect| debsin Plaid, ff merely .
a Por walking with2 ¢ cooler and being Known to

Sell \gobted water on the Las Vegas i

 

| 196, Defendants actions deseribed a_paragraph V4

_ resulted in “extochen . af Plant ths inalienable Pgs
thet 16, defentants did weoagtully dlotoria Control Over.

Platts ability Ao engage m the hacmless, 6 dinary ,

benehicyel , 2Conom c) dommecti-al _ avoeation st Covid ng

— ootted waber to Fnursty towist From outate the shte

land comntey at a competitive price, While defendats

 

 

 
' Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 86 of 115

never witnessed Plant ff make a sale or Propose
fo make a sale, they dommitted Mac achions
while conducting dhe alfaics ef Clack County Theeugh
the entuccemeat of (tC 6.04. (30.

196. DeRendants did thea and there commit
"robbery" and loc “extorkon, by taking 2 cooler which
tontained about 1G battles of water from within
Plant '¢ presence , without his consent snd under
toler of ortical right.

1 ef \47, it st ee Detendont detians and
IS let+ valhamper: of Otters employed LVMPD,
Plaintift soo hove generate at aed sh la :
Revenue the night of q1i7llc. and at least $900
Ane next day. Of Hre $300 generated on AMITIIG and
ais! \G \. shout ¢ 60 would have heen spent on ice
land food Leo local enterprises thet Ve. Custom —
anh engages in interstate] foreign Commerce . such as
1 Wal- Crees, (VS, Ras ng Caner, 94 Cert Shares ete. OF
ithe BQO that would have been Loft over Pla. tit t
would have token half of that. and purchased YW
tases of Members Mark bottled water; which
Cegnates in the State of Arkansas, from
Som ‘5 Club (an international Corporation), The 40 tases
of Members Mack bottled water, wauld have

|

generated ve +0 $1000 wm revenue Lor Plant ff
| | 74

 

 

 

|
_Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 87 of 115

over the next 6-% days if left unmolested b
OG cers employed by LYMPD. of the $1600 wt
would have been generated , Plankft would have |
Spent an average ot $25 - 435 9 day on jee.
dud Pood Frown local enterprises that are Custom —
aly engaged WwW wrterstotel Foreign Commerce, Instead
“however, because ot the Defendants’ Ietions , Plainttt
| did not Celurn to the stay to en e in the
ocduar benef ical \ 4 ie
| yi al avoeation ot Selling water vot]
Alaalie. J
\ 148. Defendants comm: tted ther Chimes pa csmant
ito CCC G. OY. (30; 2 polic | Plactiece and | or Custowy
[Plomulgehed loy LVMPD to havrass and ayrest |
people who walh on the stro with coclers, in fucther—
ee pire fo aid Casinos. snd other Corparat ons
| ea & Las Vegas step in monopolrame the excha Ge
lot Money slag the sine, dia Srelalioken Pe
ing end Witigating 2:14-cv-d04l4-APE-PAL ond
-70329/-(. a |

199, Plaintiff alleges that the burden placed
(on interstate foreign Cammerce loy CCC 6.04 .130 is
excessive” because id 1s designed as 2 farm ot
eC Congmice protectionis m.

|
\ 75
|
| Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 88 of 115

a COUNT XXIV |

Violations 19 U.S.C. $8 1,4 and (5: 18 USC. 48 1991 aad
19GI- 1968; NRS. 200.310; NR.S. 200.360: and N.R.S. 200.460
ANY Commen Law); Art I 61 of te Nev. Conste Ack 1 $6
od 3, Act WCh 2 and Hee T, W, W and YW
Amendments of the Vy 5, Const,

— Syeparting _ des

 

 

   

cab. 200. On the and day of September, 2016,
at about the hour of 1139, wothia the UAineorpor—
pted area of Elack. County, wh le bene employed an
ow. by LVM PD and Conducting Lhe afb ire Pais Coumly
rn Sow hy the enforcement of C¢c¢ 6.04, 13 0 andlor a
CCC. \u. 11.070; aiding and abetting each other, Wbcecs

Stephens and Wutehins, did Knowing ly and will ly a
. 0 i vs! agree
a

to al +, heall Ceduce the supply bottled wa
On the . Las Vegas Strip; by false avrest and

a Nextockon: thot is, Defendants, did atrest Plant tf a
far allegedly. Storing Materials ( |¢.11. 076), however, the
Peal reason for the arrest was because Plauttt

Was walking with a dosler and Known to sell bottled
water an the Las Vegas stevp and my evtorcement of

/ (CC 6.04130. thereloy Wrong fully staining Contro| over

Piaint £4 's ability fo Cagage ia the. hamuless, atdinat eo

bene! eval, economiel Commercial avocation  peouding

Thottled water which was purchased from aa _lnternatonal

. Corporation and derived trom Sowee sy autside the stote,

| TG.

 

 

 

 

 

 

 

 
/ Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 89 of 115

to hiesdy tourist £ rom sutade the shte and
toantry at a Competitve ace and location;
tesubha in the trancter f said abc lity bo Casmos
land Other Corporations an the las Vegas strip,
accepting thar salaries and positions ac Clark
Counky employees along with the prospect ot advanciac
Wethin Phe enter prise of Clark Courrhy, 25 ¢onsiderahen
for vi lat ag heir duty to vphold the law.

 

Z aol, Defendants did then and there commb — |
“"tobloery; by Fakvag a Cooler and about 100 bottles
of weter from within Planttt & presence, without

his Gonsent and vnder ¢oloc ot othiaal right.

ly a0). Defentants did then and there Commit
Kidnapping: loy placing Pia ttf in the bacX of an |

a LYMPD Squad ear +5 be beonsported fo (CDC. Oreer |
Actega did then and there aid and ahet Defendarts

Aa the COimer desecsbed above in Ws count wn thet

while ben aware. of Defenlarts yatent, bene employed

ly LVMPD . and bonducag the attairs As ck. County,

he transported Planktfl d CCDe. |

 

l — 03. Stephens and Hutehins Ad. vse 2n
“lvaveasonable amount of force in actesting Plaottt.
cian that they 5lammed Pla. htt to dhe ground when
he fesistes ther valswful avcest arb ther slemmed
| 77

 
i Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 90 of 115

i to the round 2gavn while hand out ted when
Planbtl oltenpted to get otf the burning hot

Ground.

: 04, if no + for the Cocks deser:bed in
paragiaphs 200-203, Plait would ave likely
generated $290 - 4360 frou ergaging in the
Mharmless, ordinary, benreficral , €conomie loommerc, |
_avocation deseribed in pacegraph 200. About $ 40-490
of the Fevenue. Generated would have been KUSe
te Qurcha se tee aad lor food from local cater prises
that ace customactly engaged in interstate [Sorere Nn.
(Commerce; and the rest would have been deposited
into Plaid ll U.S. Bank Account , where Plant ft
Woald have used id to purchase Mao re. gocds and
‘Services 1A jaterstotel oresan Commerce *, and

o

engaged 19 the aforementioned avoeaton radehinatel y

WG. Becanse delerdals enforced @ CCC 6.64130.
and (dO 6.1L 675 ta fctherance of 3 plan ts aid and
abet Casinos and o ther Corporsticas on the Las Vegas
stag cia Monopoliring dhe exclhan e of Money aleng the
Same and in cetaliahion for dio. bl Wigatiag
idase no 9:(4-ev-SO4¥M-APG-PAL, the burden placed

on interstotel Fore.gn Commerce if extessiwe and
vare2se ale,

7%
~|

|

/ Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 91 of 115

| COUNT XXW |

Molations IS USC. $61,2 and 15-14 0.5.06 $6 1451 ond
IAG 1465; N.R.S. 200.310; NRG. 200.380- and NARS, 200.460
ANY Common Lao) Ae I $4 of the Nev. Const: Act. 4 ef
cl 3, Ack Wola and de I, MW ad YW
Rwendments of the US. Consk a

/ |
I
[|

(| 900. On the 30th day of September, 20lb. at
[approximately 1100 hence, while. being employed by oo
| LVMPD and Coaducta the. at fairs of Clack loun- —

Arch the entorcement of ¢ tC 604.1305. Defenlarts. —
- rtephens and Phillies | aiding aad abetHin each. other _

. id ids knowingly and. wi Iiagly agree bo ach fieal ly Ceduce _

the. Supply of bottled waters the Las Ve 7
i Ot VOTrned Water dn + _ V4 as sta ye
aad to obsteuct, delay and affect "sommerce’ aad hk -

i|
Movements of artic CS. aad Commedities ‘in " dommerce:

by ‘extortion, Hat is, defendants did wrongfully obtain
Contes | of Plandtt , ability to crngege in the hormless; a

ordinary, beneficial, economic los mmercral avocatian of a
[Providing bottled water which was. purcha sed from. an
mtematonal Corporation. and derived from Source S. a
| outside the stote ' to Mrsty tour s+ Seam outside the |
| Stote and dowta at a _ tompet tive Price . by —
[Faleely arcestng Plant without probable conse far
walking with 2 dooler. and being Known bo | se\|
ot Hed water On | the Las Ve gas stp without 2
| 14

|.
Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 92 of 115

3 valid warcant, thereby traastering Ploindi tt 's
ability to e119 2ge in the ordinary, beneficial avoeston
desevibed above +4 Casinos and 6thec Corporations GzP

> along the Las Vegas stevp.

: 267. Detentents bid then and Mere Comm, 4
“colloecy by ta\un money, a dooler and
40 botles of water fro within Plains ff 5
without his. Consent - and "Kidnap pin : loy Pleain

Plaintiff ia the back st an LVMPB. an te ue
 Teansported ts CCDC and held for ransome (bail).

Ap ploximately

Presence,

!
i

906. Once Plank E arrived ot CCDC, he leamed
of > policy inp lemerted by high rank otticers
employed by LVMPD: which 15 Gontray to LVMPD's
Cwrent pa lioy to only issue Class tc Gita hous for
misdemeanor offenses due to over evowdiac at CeDe. |
to pectorm 2 £.,\| bocking ot Plainttt anytime he
as. seen on the Las Vegas stay with a doslec- which —

Plaintiff alleges 15 responsible Lor the 1ajuries donteined
fia dhe loalence of this Complaint. .

 

909% AB nok for the defendants ackons deseribed
above 1A para qvaphs 206- 106, Planttf would have
Generated ve. to $300 from enga vag ‘ia the ocd-
Aaacy, beneficral avo eation of pcoidden bottled water
te Tues ty tours s+ Leow peice the stote ‘and Conntcy

 
_ Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 93 of 115

at > competitive price , spent about 4 \5 on ice

i

From Wal- Greens and lor CVS in the Process, and
Spent another $10 412 on food. Farthermore, the
“Next day, Plant ft would Nave spent roughly $4 100
6”n 45 35 - packs of Nectle Pure life. which would |
have generated vp de 4 400 from i4 S Sale Gover
the next 3 days: iy which Plant would have
spent between $20 - $30 on ice to keep the
Water oald and food to replenish hinselt during brea ke.

 

i 20. The actions deseribed above in paragraphs 10G -
(204, ceswHed in dhe clepletion of Plaintiff's resources:
‘by Toreang him +, Py 4250 +o Bessks Bai | Bands
to get aut of jail and an other $00 on 3
lewitease fo sell his watec, Further, the 2ecticas
deseribed above also interfered with Plaintiff's
ight to keavel as they ultimately caused Plaintté
to be uneble to Register his vehicle, put 925 1
Wis gar, maintain tasusence and pay his dac note’

whieh led to Nis Gar beng repossessed,

 

dil, Plat ff alleges that Defendants Committed
| Mei actions. as a cesult of LVMP)'s failwe +,
properly drain it's employees; 2 policy, practice andhe
LQustow. Prom lgated by LVMPD bo show a deliberste
adib ference bo fhe Constiducdional vights of Natural
(Persons: ian Cetalekion foe Plant it it gebng Case Nd.
| 4l

/ | |

i
i]
il

 
! Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 94 of 115

(a: 4-ev-004I4- APG-PAL ond in furtherance ot 2 plen to
aid and abet dasings and other corporations on
the Las Vegas Step in monopoliring the exchange
cof Money along the same,

[!

1

 

 

 

| £4
: Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 95 of 115

COUNT SOX
Mislahoos: 15 V5.0. $$1,2 and 1S: 18 V5.0. $$ 1951 and
NAGI 146; NR, 200.310; N.RS, 260.380, and NRS, 200460
(NV Common Law}: Ack I 641 of dhe Nev, Const ; Ark. T
§% cl.3, Act. YW el. 2 and the I, WY, KK and
aw Ameadments of the VS. Const.

I
i

ry
if

| 412. On the Uth day of October, Alo at approx.
M00 hours , within the. umacorporated area of Clark
County while employed by LvmMPD and Conduching the
attics of Clack County thraugl the enforcement of
ccc 6.04. [30° Stephens and Phillips, aiding avd abethng a
leach other, did knowingly and wilhagly ag tee +g
ackheally reduce tye supp ly of be tHed water on
the Las Vegas Strip; and te obsteuct, delay and |
atfeed “Commerce, and the Movements of articles and
| | COmmedi ties in “Commerce; by extortion, thal is detendants
did weonghlly sotan control over Plainht[ts abi lity
(to engage in the ocdina: _ beneficial avocation of providing
‘hao tHed water that was purchased foam \ntecnehianal
Corporebion and derived Loom Sources outside the
pte +o thirsh tourist vom outside the state and
\ Qountry at a Adve Price: by falsely arresting
Plant foc merely bein t po sion at suikeore
that dontsined Log tHed | Ww ater and being Known to
sell batted water on ms Las Veqas Step, eventaugh
| 33

 

i

i
I

—

TS
i Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 96 of 115

defendants never actually witnessed Plan ff make
a Sale or propose to make 2 Sale, in ack, defend -
nts actually witnessed Plant give 2 bottle of
(wrter aw y free of charge; detenents made this
ayrest Withat a warrant 7 there boy trans fering
Plavahtt 5 ability to Cngage m the ordinaey enckicial
_aveestion deseciled awove ts | Casinos and other
Corporations along the Leas Vegas Strip.

le al, Defendarts did then and there Commit
robbery: ley taking money and 2 Switease Filled
with approx. ad hothes at water fram within

| Plaunkft's Presence @ without his coasent

. al. Defendan ks did thea and there Commi}
‘Kidnapping; ‘oy placing Plaintitt vy the ba ek of an

‘LWMPD vehicle to be transported to (CDC, where he
was held until 8 Prox. 2000 on l0/Glaaig 6n 2

48 - hour delay.

als, During the arrest deseribed above ‘in
|pacagrephs aha-aly, Stephens did maliciously twist
Phainkt t's west while he Ws autfed for the Purpose
. ot Causing haem pain to Plaintiff. while Phillips Showed

\ deliberate indifference and failed to mtervene.

A }
A |
i £4

fi
i

|
_, Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 97 of 115

| AG. Von information and belief , the Lacks
Contained in Pova araphs AS were Comm: Led iY)
Vebshation tor Plaindt Filiag and litigating
caase nos. QiIH-cHO04(4-APL-PAL and A-IY-703451-C.

all. if no + for Lhe faeds Contained rn Para aphs
da - ale, Plantiff would have generated vp to 900

com engaging mn he avdina. beneficial avecohien
@ providing bottled water +e Harshy towns t rom
Ovid dhe sale and Cownrtey a4 a RBS ACTED
 Competitve price, In \he process of cage ing in the
avecation desorbed above, Plaintiff weald’ Wave spent
jaa average of 445 - $35 per day on tee to keep
his W ater and food +40 Ceplenish himself Further,
the proceeds of Plank ft’s activibves Would have bee
deposited ato. his U.S. Bonk Account: where he would
Nave vsed ith to Pucchase More goods and services
lin iaterstate] Foreign Commerce: aah ennaged 1 the
atorementioned — avocetion indefinately.

| a\8. The ackons desecibed in paragraphs ala-ai]
also vi olete. Plant's C gt to deavel , as at esused
Plant tt to be ynable 4, regi ster his Cay ;- Pay his tov

Inote, mamtoin insurance on his day, gut gas in his

_ 14ac. and wl¥imately led to is Car bewng cepossedsed,
M I(

tl (
- -

 

 
a
oh

“Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 98 of 115

\ ali. Finally, Plank ff alleges that th fad.
Contained Vn pare raphe A1A- 219 were the cesult
ot LVMPD's failure +o Propecly tea i4s employees:
(30 established Policy Promulgated by LVMPD to show.
a deliberate indifference bo the Constitutions aad Lows
cof the United. Shes of Aumeies and. the Cite of
Nevado} and ee far heron ee ot 2 plan Le ara and
abet dasinos on the Las Veg as Step i monepol ~
Ting the exchange of Money long the Same.

© AM. The Clack Gwahy District A}emney either
| declined to Pursue Charges for te arcest Thence

loove ad lor dismissed the charges resulting Fegan
the arcest descci\oed above. -

4
Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 99 of 115

COUNT XXVE
Vidations: 19 USC. 441, 2 and 15:18 V5.6 FF19G1 and
[19Gl-1968, N.R.S. 200 310-N.R.S. 200.380: and NRS, added

 

i(NV bommon Law); Act. LT $1 of the Nev. Const ( An I .
— eG 3, Ack WL ol, and the T,W, BK ad |
ok. xv Amead meats ot the V, 5, ¢ ons,

S upporhng Feeds:

    

| aale tn the Hh day of November, WIG,
Platt f purchased OY 84 packs. of Crystal bo

 

 HSOuULCeS An. We Shete. ot

Cey sev UN a tural Alpme ae . Water ( derived. f LOM
_ Cal fornia): Prom Vons| _
coe || Safeway (an ‘international Corpora Lian heeased te de. oo.

busmess locally and customacil “engaged in inter —_ en

 

a State [ Fare.an Commerce ): With the ‘intent. of sellusc a

Wa te. Harsty tourist from outside the shote ae _
Coamtry, on the Las. Vegas Stap at the Competitive .

- pr ee ot (00, |
a. PlaiahtP engaged in the ordinary, oo
bereferrl avecahon deserbal in paragraph aa)
LE rom about \\,.00 am. - 4:00 pm: at _ which time, coc ee

p lavntift hecame Mag ey and. . hea ded +o Wa rds ce
Nathan's Hol Dogs to eat. However at agpex.,

 

 

14515 pm, | Defendants Browhaw, Chase and John |
‘WDoe # 1B _ did Krownrgly and willin My agree to
7 arthcialh Ce duce. the. supply ot bo. ted Water

 

 
Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 100 of 115

On the Las Vegas Stn ‘? | by obshectig delayia

jad af fechag "Commerce, and the movements of a
arheles aad, Commed; hes iA ‘ commerce: f extorkony
a Polse. a(re co and 4 Kid nappi " tho} 1s) defendants ;

| did wrongfully ohtaa . tortnct
- aby 0 ene age in the ordiaa ry beneficial _ -
javoetat on _desex ved ™ paragvaph 24 ; resulting Mo
| the transte, oof said. AW (4 to Ca aoe, aad athes .
| Corporahons on the Las Vegas . stab, by alles hag

a Plawh Lt for 192g 1G an the ave caton desev, pecl .
7 above , . and. holding . hia - f. be transported to an
HCODC. Plant ff wamed detendmts dhaat fey
whee | Violshing Wes . iradlenable tights under de. ee

KX | Amend men + aad. Act. | 55 | 0 t the Nev. Coast, ae
- Sad. . thot ther a choad. amoun led to co extortion foe
| tobbery bad ki dnappia ot 2. warld baaker whe.

lous omarily vse o. Peders| veserve Note rte. en age _—

ever Plain {iff “s

in “in terstate | tore: gn commerce | to which. de Pen =

ldots re sponded: "thats mice aud. pvoce eded with, a
o. Ther. actions, Whea Phandt f as hed these deterdarts .
of why they. were. vi lating thee oaths of off, ce. to a
| protect and. dela . loo th Lhe Stote and Feder al ae
- [const tn tons v they tes nded with: " Do at. Vi slate the wo
Cownty Cdinance: as.) . Somehow) , 2 _mece county
iecdineuee Could Supercede the Conshitduhenss and. Co

Laws ot the. United States ab —Amenca: aad the.

State of Nevada. Co

oa

 

 
Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 101 of 115

Hs AR. Defendants Lara- Marquez and Haynes oo.
did aid. and. abet the dtimes. Mentioned above - by oo.
Teansporhag Plank? to CCDC and Filling out av
— llarrest cepoct, Plainhf? werned _ Haynes that
tlhe and bis co -consprraters [co-defendants were
—tviolatiag hus. inalienable tights by condachy the
a atts d | ot ¢ lack County ‘ough 2. pattem’ ne
_t tacketeeniag _achuity bad . ank - compet 4, ve conduch- a
— tte which Haynes responded , "| heve a . job, which -
|| Avaias. Mme. to toke You to jou toe _violat 1G. the oo
[Cownty Vrdinance, a
i AR Thee fobs contaned ia p.2fagcaphs ne
941-223 were committed pursuant to CCO
Hi 6.04, i30 i ln Juctherance . ot 2 plan to aid aad Se

Wegas step cin. monupolitiag. the _ exehan COT
pMoney glen . the 3 ame. |. ta. C ela lation. +o. Pla bt .

|A-1-703251-C, and are We pesull of LvmeDis

7 _ ||Failure to pyo >| [ tyain it 5. ew le CCST ON.
4 Coartcdnt a po ce f ne

[was dened tus srncecly held teligieat bebel to

leat. only Kosher! Hola | . oad

. 200 aad dened Mc .
[eight to Naecess the. Coes being placed 1 the

 

 

tlabeb Casinos and o thee Gorporahons on the Les  _.

| ak ahue —égse nos’ A214 -ev-0du¥[Y-APE- PAL and

Once arrweh ah CODE, Plawhhe
Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 102 of 115

INeoth Tower, where he had. No. access fe phe
| {Legal kiosk, aor was he cable 46, get pen. 2 lp apec.
de drat+ _documente an he 3 per HAC legal a
. Setrons. - Plainhtt WIT. Finally velescel’ Fyrom ne
leD@ at. avound 10: 30 pm on the Ath day cf a
[November 2016. a

Hoo 2aG. if pot for defendants’ achens, |
descebed above wm paragraphs aZi- Aa, Pianhtt
would. have spent {0-412 an food Praen Nathan ‘s oe
. Hot Dog 5 { spent gq 4,48 ba two |0 ound | bags
lef vee Spon Wal- Creens, generated ot least

ad £70 more 4a _ fevenve. frown, 24g 2G:AG In the. On

watec bo Awe sty touc vst 4c gM eutsi, le the stot. a
and dountey at ac onpettve pc 1e€, and purchased .
— TAG 3A- packs of Nestle Pure Life bottled waters.

{fae rho nly engaged 4 A ater stote. a ad fore gn Commence)
for $63.08 on il7ladlé. 7.

(AL Owe the neck 3-4 dye

generated aver. $ 900.00 ian CEVEnUL from the $2 le.
lot bottled water fo thissty dounst from outside
the Sivte aba a ompet tive p< 1c€¢ Addibionally at

 

 

| orinrsy \oenef, cial. / aveewhun at Selling bottled ce

7 whic. Ongiaated in the Shite ot Cah forma, Pro i -
. | Wal-Mact Stores la c, (an aa lemathional corpora hoa oe

Iron i giaow- Iiilaag), Plaoht weld have
Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 103 of 115

the stevt of each . day, Plant fl would have
Spent 43 ad the 99 Cents Store 1 and ONCC
dhe (ee had melted 1 Plant tf world have Spear
WBU496 oa vee ftom Wal- Greens Also, on each
lef these. 3-4 days Plainttt would have spent -
HW 10- Bla on food Rou testaurants, Such asp |
Subway | The. Eecl of Sandwich, Chipotle and Rai sag

[Canes CWicken Fragecs. |
to ab. Pleinl tt. Would _ Wave then been able __
[to purchase 39 Cases. of Members _ Mark bothe oe

water: which erigiarted in the Shite of Achansasy.
a Pram ; Sam 5 Club: aa internrhenal dorparation wich a
ls customacily e ngaged 1a. local, interstete_ and forer A.
_ leommerce, Over the next T-& days (U/LiNNG - [/iS/ta),
a Plainktt would — have generated between. $ 1300 and

AG W600 in tevenue fiom the sale of Members Mark -
— toothed water at 2 compettive price, | ot whieh
| th — & 20 fer. bay would Wave been Speat GA VCE

to leep the water cold and focd for Planhft

tL Wad The achous above also Violate Plant ffs .
. Fight to travel by preventing Wien Prom bemg coe
—ttalyle +o. Py for Oar insufance lis vehicle , Bs
Properly maintaining his. velicle, pry dhe note on his

vehicle , put gas da his . velicle i and register h, 5 Cal
ae

 

 
Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 104 of 115

| 430. Defendants Committed their actions’
idesenbed ta p2“agraphs Adal- A430 while beng
employed | by LVMPe) , @ tonducting the affairs
of Clack . lounty through the endtucce men b OT
HC 0C 6.04130, wa tetelehen fer Plantlt
llitigatug @ase mos: ati4-ev-00414-APA-PAL and
A “14 -710329[~ 0, ia furtherance ot 2. plas to.
laid. and. abet (asings. and. other dorporaheas of].
ithe. Las. Vegas S+n0 tm mono politiag the exchange .
lot Money ~ alan , the Same, and a4 fucthetanee
| vf J
a plan 4 Dv. obstuuct deley and . inj Me. —

7 Plank Fb in. h. S Nitgahen.

| WB The Clack Conny Distack AHorney
di sm ssed _vhe | Charges result a: fvom the avres { _
desembed in. pavaqvaphs 241-225. afber Planktt

| F led A _ Notice a) Appeal | to the denial ot
his Motion +o Dismiss. for Lack ot Juvisdietion

| and _Failuve fo. State facts that Constivie a

on

 

 
Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 105 of 115

ho COUNT XXVOT - /
Molaboas: 15 U.S.6. 91,2 and 15-18 U.5.0, 68 1951 and

INAGI-19G6, N.R.S. 200.310 N.RS. 200.380: and N85. 200.460
(NV Commer Low); Ark I ed of the Nev. Const: Ack. I oe.

ol. 3, Ack Wel a, ad te T, WV, A ad XV
Amendments of the V.5. Cnet

’

 

 

 

hoo 832 On the | WY day of Novewbes, 20iG,.

lad 1642 houcs , ows thin the Unincorporated avea |
lef Clack County, while being emp layed by
ILVMPD Sad donducting the aEfocs of ach

 

- . Marca . quad Smith, au 14 _

County Harough the Sufercemert of Cec G.OtI30-
— aa abettuag each on.
a other, did Know:rg And... willingly agree te
a Pvtcheally peduce. dhe. supply of pled Wa ler ce
. On. the Las Vegas str IP by shsteuctiag ; delay, .
. and at feeeg, ‘cemmercey aed the Mave ment s ov. a.

| larlicles 40d Commodities i “gommerce by ae
Fextoclian” and “fa lee artest, that is. de fendants
lidid wiongtally obtusa. oouteal OVE. fluent 's ablity

|te engage. in. the ordinary , bene ical, ecahowmic

   

 

oud Cow meccral . avo easton of providing be Hled water —
. to. theshy tounst fyow. aut side’ the state aad a
Heowmdby ab 2 compet tive Puce) by av(esting
| Plambfh for engaging 1a the atocementi sed” avocado

awd. holding Wim 4.7 be Peanspe he te (ODe, -

 

 
Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 106 of 115

oo 433, Deterdants did then and there Commit |
robbery," by Te Ming 2 suitease which Contained .
ta. wastebasket . woth ap Prex, . LZ bat4 hes ot co
wotec - and 2. cde Mey trom we this Pleo intl t ‘c -
| Pesence€ , without bir consent and "Kidwapping a
. by placing Plant ff LA the lack ot aM... LVM PD

squad car to be tvansported +o CODC? where he
weald be held vat! eppex O40 an the [TL

day at November, dly.

He —ASY, — Musdock . did aid aud abet the CVimer
mentioned glave t- by. transporting Plaintiff ty Cpe o
Sat Petersom did aid and abet “the enmes mentite).
have: deser bec nes cogcaphs A3A-233, by
decepting Plains & inte CdDe when ie was. es

LVM PD. pe rey +. ) 55 KS. only ¢ lass TH citsthens. . :
far Mis demanor, aftense, i

nl A355. One ayrvved a4 CCDe | Plante} was |
IIdenied _ his Veligieus tveedom by. bei ng denied Q.
Kosher diet, 2... Bible and a Guyan while - he Ce
was in the holding cells Additionally, Plank th

. : . ; f
was demed his vight ts ‘sacess the ogarts '

by oeing denied paper 7 aad 8 per be dvat | ; .
jlegal . doow ments . aad . ben aced iW the. Mo wth Ce
4

‘Tower for a nou- Violent. ense, where twmates — _
tafe. placed on 2. MAM um ot QO > hous. loe Kdawny

MY

 

 
 
  

i we,
Case 2:16-cVv-03020 PRO POMRE nt 15 Filed 01/25/19 Page 107 of 115

. per Jay, 1} is LVMPD policy ® Not tes give Religious
diets aud legal. supplies fA thre held ing dells- te not
|| give kosher trays coat] an inmede kes some |
a speci) élase. which. has 2 3- 4 week Waiting a
list? and to place tamates wha ave known to.
use the gfievanee Sistem and 2eeess — the coucts

lian the North Tower, . where they will have less.
geeess to the legal Kiask for | veseaveh,

fp 230. If not for detendande actions, ae
desorbed in pavageaphs 232-239, Plant t would

- have. generated. $ 50 . team sella water. ON
Wiifiqt acto. Planbtt would have Ho, donated/sad
lh 5 pla sma gud teceived $90 - which would fave _ _

 

 

liven. shipyes out or. state, Plantiff would have _ a
Ithea vsed the $50. yvecewed fmm, donating plasma _
He purchase 19. 32 -pachs of bolted kyvoger water:
a which 16 bottled A the State o¢ Chico. Over the .
—iinext 9 days (IMIS/IO- U/I9G), Plaintit£ would have
- genevated vp to $900 frm dhe Kreger water. —
which. Wa purchased Vow _av} Jutecnationa [ . . ce
. Compocation (Smith x), avid Speat $45 - $35 fer day oo
On. .ae and food. F, nally, the Proceeds of the ee
laetiyviher Mentioned above weld have been Vladedl oo
lin a VV. a Bank. Account < where it. would have been _

placed i Ws US. Bank. Account; where it would have.

been. used to purchase More goods aud Secviceds |

45

 
Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 108 of 115

in | aterstate aud Foreign Commerce,

I _ A3t a Defendants actions also. vielote . Plot tL
right te travel: as. they have Caused Pianta
Ito be unable te Vegi ster his day, p2y his Cav
Inote,. maatain iasulanee on Wis dav, ab gas in
Mis cay. cand. make. in berstote - bap s.
oth. 23g, | Fnally, Plaintiff alleges Haat the |
—iisedisns . dececched abuve In pa ragcaphs A32-237
were domed tted pursuant ts 000 G.04,130' were

the tesuld eg LVMPD and Clark County rail. -
de p yoper| yj tain ther. ewmple ees, ane stablished.

 

 

| pohiey by... Clark Cesnty and LVMPD 4c shw 2
ldslierate wn ditfecente te the. Constititions and a
na laws of Hig. United Shoter et Amesica and the
| State ot Neved er. and in tuctheranee. of 2 plan te -
lard - and. abet — casines . and ethere Cow pevations Cy)
the Las Vegas Step iw. mone Polezing.. the. exchange
ot . Money along the _ SIWMe. coe es

 
Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 109 of 115

COUNT TKK
‘WMolabous: 15 1.5.0 £612 and 19° 1g USO ££ 1991 and
ANGI 1963. NARS, 200.310, NR.S. 200,460 (NV Commen
|beek Ack Lssl of tne Nev last Ad Te ol 3,
Ach Woch aA, and te DT, IW, M and KV
Jlamendments of he U.S, Const,
x wg Facts :

 

  

ot BH On the |T4h day ot Novem ber, aulg,
iP lant + made Special visitation td. the dourtioa ny
_ ot Justee of the . fea Ce). Evie | Coe dman ' Cega eds Ag
— TLV Justice. Couct ease no. IGM 26675 X. When
Plaintst t 5 _ Case was dal led ' Judge teod May). ignored, a

: Platt Ss. due process tight ta the - Ne Sump ren oo

. l6t IMnotence.. and a ssued a Sto out Le wler to ae

. p land dt . hin the Reseyt Cevides CLV chop) pucswant :
. taking thab | v ight Che he _6n_ the ster 1 aud _exerast
hinglienable rights) Iwan trio You. (Flatt?) Judge ce

a. foe dur avy made co yi So dec, S\Gu L.. loa sed OW the Prase culo a

| Felling hiaa. dhat. Plantae had If open. Cases. toy ee
_ Mielating ; Ce 0 @.04(36 andlor siwler codes | apperen by
tak ag. duds cal Notee that. Plaahft 1 Ge w2s _

 

fan. adi ual whe 1s eusteman ly eng 2ged “in imdey .

A f \\
State. end tole, WY... ‘Com mectée,

47°

 

 
 

Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 110 of 115

aHC, Derendant Coe diungn 's actions. _
desevibed LA _pavagraphe a39, resulted in. the _
artipieral veduchan. ot . code aud SENICES Cin. .
dhe Las Vegas. Step; and the obstwction, delay.
i {i

AN
land arrect Y EN "C6 mee Ce,
at . avticle s ond Ca mmedthies in "Co MMnered e,. by

Nextoction " and the _ threat ot “kidnapping is thot

| . they CR, vesulted an. the due ge Coad men

t Wivong fully obtaining Contya |. OS eS Flan tidfs sl; lity

He Egeges ordinary , bene feral , CCOnGMIC [ commercial

avocations on providia cod s and S€ (vices | that we
Cu ginsted Y ulside the State of LN evada, fo touch st -
| From. outside the State and Country , cate
i Competitve piice and. location. and the teanster |

a of Said -aloslity te Casiner aad other copershowe
. faleng the Les Vegar stay. co a

a nd dhe WIEN Corey fe

QA. . Cood mane detiors alse in A

WPlar kt ta he Nght te teeve! ie that, if C2ug ht a
| anywhree on. the Las. Vegas Strip b Plaiok NE would ee
Ibe - Kidnapped by Ctheoers emi lo yed. by Wap ().
and held_ indeti rately at cena. i
— AYY, Loodm 2 COmy fled is 2 ehuns purs vant.

to 0d G.0Y.136 , in_tuctheravee of 2 plan tg)
aid and abet —6451n05. and ather Corporati ons

tm menepelizing the exchange of MaAe aleng the i ;

 
Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 111 of 115

the . las Ve as. Stay and in Pe 4, at, By. Fe. ,

| Plaine} ti ling case nos 8tl4-ev- CCY1Y- Ave-PAL
jland A-14- 7e3asI-C._

243, Upon information and belief, feedmen
\

| Camygar q Contributions, Ws S2laryas a Justice ox

the _ Perce , ond the Prospect et. becomu _ 2.

Judge tor the Eighth Jadiel Disdeet Coat ef
Clark Cewry.. Nevada-+ as _Censideratar Le yoo

wiclat ny his é 24h, cr Od ce rid duty to pin. .

held dhe low.

 

 

 

 
Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 112 of 115

COUNTS XXX

The following civil rights has been violated: Deprva tion of the ft. ght.
xf
ho Life, L, beer ty , pucsuit L oof haaacss L.@
Al4uiling Loussessing pvoperty and developucen +
uf Meullies

Supporting Facts: [Include all fact you consider important. State the facts clearly,
in your own words, and without citing legal authority or argument. Be sure you
describe exactly what each specific defendant (by name) did to violate your rights].

a4y The facts Cortawed in pacagraphs .
243 Qaused Pla atitt te lose his? Car, te aot

je
fursie the Qe pjapec cducatian and training

bo Maxram7e€ Wie pa en tia | ag 2 human
Pern, , ty be Unable bo Make aterchty
Liige and be vnable ts stterd hic cicters’
wedding Ceremony iA the Damiican Resublic.
345 Add toaally ; the Pacts doatawned
LA paregdephs \- 43 Caused arse ne
at 1Y- ey. OO41Y - Ad@-PAl do he diswussedd.

 

 

 

 

 

 

 

 

 

 

 

 

D. PREVIOUS LAWSUITS AND ADMINISTRATIVE RELIEF

1) Have you filed other actions in state or federal courts involving the same or similar facts
as involved in this action? Yes No. If your answer is “Yes”, describe each
lawsuit. (If more than one, describe the others on an additional page following the below

@
ICC
2)

Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 113 of 115

outline).

a)
b)
c)

d)

Defendants: C lack -€ {a \.
Name of court and docket number: This Co“e} Q@ 2114 -cv-O04 1¢-4P¢-PA L
Disposition (for example, was the case dismissed , appealed or is it still pending?):

d (Sime <sed

Issues raised:

 

 

 

Approximate date it was filed: Maa red QGi Y
Approximate date of disposition: De cetther ' 241 @

Have you filed an action in federal court that was dismissed because it was determined to

be an a or failed to state a claim upon which relief could be granted?

Yes V__ No. If your answer is “Yes”, describe each lawsuit. (If you had more than

three actions dismissed based on the above reasons, describe the others on an additional page

following the below outline.)

Lawsuit #1 dismissed as frivolous, malicious, or failed to state a claim:

a)
b)
c)

d)

Defendants:

 

Name of court and case number:

 

The case was dismissed because it was found to be (check one): frivolous

malicious or failed to state a claim upon which relief could be granted.

Issues raised:

 

 

 

Approximate date it was filed:

 

Approximate date of disposition:

Lawsuit #2 dismissed as frivolous, malicious, or failed to state a claim:

a)
b)

Defendants:

 

Name of court and case number:

 

@
10]
3)

Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 114 of 115

f)

The case was dismissed because it was found to be (check one): frivolous

malicious or failed to state a claim upon which relief could be granted.

Issues raised:

 

 

 

Approximate date it was filed:

 

Approximate date of disposition:

Lawsuit #3 dismissed as frivolous, malicious, or failed to state a claim:

 

 

 

 

 

 

a) Defendants:

b) Name of court and case number:

c) The case was dismissed because it was found to be (check one):___ frivolous
____ malicious or _____ failed to state a claim upon which relief could be granted.

d) Issues raised:

e) Approximate date it was filed:

f) Approximate date of disposition:

Have you attempted to resolve the dispute stated in this action by seeking relief from the

proper administrative officials, e.g., have you exhausted available administrative grievance

procedures?___ Yes ___No. If your answer is “No”, did you not attempt administrative

relief because the dispute involved the validity of a: (1)_____ disciplinary hearing; (2)___

state or federal court decision; (3) ____ state or federal law or regulation; (4)__ parole

board decision; or (5) other

 

 

If your answer is “Yes”, provide the following information. Grievance Number

Date and institution where grievance was filed

Response to grievance:

 

 

 

 

8
Case 2:16-cv-03020-APG-NJK Document 15 Filed 01/25/19 Page 115 of 115

 

 

E. REQUEST FOR RELIEF
I believe that [ am entitled to the following relief:

Camperset o iy Damages TED

 

Pant ye Damage t Ted

Lin | unctive Relief

 

 

 

[ understand that a false statement or answer to any question in this complaint will
subject me to penalties of perjury. I DECLARE UNDER PENALTY OF PERJURY
UNDER THE LAWS OF THE UNITED STATES OF AMERICA THAT THE
FOREGOING IS TRUE AND CORRECT. See 28 U.S.C. § 1746 and 18 U.S.C. § 1621.

James Willa ps a

(Name of Person who prepared or helped (Signature of Plaintiff)

prepare this complaint if not Plaintiff)
Feb. 13, Q0/h_
(Date)

(Additional space if needed; identify what is being continued)

 

 

103
